        Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 1 of 60



 1   Jason P. Sultzer, Esq.
     Jeremy Francis, Esq.
 2
     THE SULTZER LAW GROUP P.C.
 3   85 Civic Center Plaza, Suite 200
     Poughkeepsie, NY 12601
 4   Telephone: (845) 483-7100
     sultzerj@thesultzerlawgroup.com
 5   francisj@thesultzerlawgroup.com
 6
     David R. Shoop, Esq. (To be admitted Pro Hac Vice)
 7   Thomas S. Alch, Esq. (To be admitted Pro Hac Vice)
     SHOOP, A PROFESSIONAL LAW CORPORATION
 8   9701 Wilshire Blvd., Suite 950
 9   Beverly Hills, California 90212
     Telephone: (310) 620-9533
10   Facsimile: (310) 620-6330
     david.shoop@shooplaw.com
11   thomas.alch@shooplaw.com
12
     Counsel for Plaintiff, Melissa Moore as Parent and natural Guardian of the Minor, B.C.
13
14
                          IN THE UNITED STATES DISTRICT COURT FOR
15
                             THE NORTHERN DISTRICT OF NEW YORK
16
17   MELISSA MOORE as Parent and Natural                 Case No. 1:20-cv-753 (MAD/TWD)
18   Guardian of the Minor, B.C.
19                      Plaintiffs,
                                                         COMPLAINT
20                          v.
     COCHLEAR LIMITED, an Australian Public              JURY TRIAL DEMANDED
21
     company; and COCHLEAR AMERICAS, a
22
     Delaware Corporation
23
                       Defendants.
24
25
26    1.    Plaintiff MELISSA MOORE as Parent and Natural Guardian of the Minor, B.C. ("Plaintiff”')

27     brings this action because a Cochlear Nucleus CI512 cochlear implant medical device (“Subject

28     Cochlear Implant”) manufactured, distributed, and sold by Defendants, Cochlear Limited

                                                     1
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 2 of 60



 1    (“CLTD”) and Cochlear Americas Corporation (“CAM”) failed after it was surgically implanted
 2
      into Plaintiff’s body, requiring further surgery to remove and replace the defective Subject
 3
      Cochlear Implant.
 4
     2.   The Cochlear Nucleus CI500 range of cochlear implant medical devices, which includes the
 5
 6    Cochlear Nucleus CI512 model that Plaintiff received, were subject to a global recall issued in

 7    September 2011, due to an increase in the number of Cochlear Nucleus CI512 implant failures.
 8   3.    The United States Food and Drug Administration ("FDA") had previously approved a
 9
      certain design, materials, construction, manufacturing method, testing, and labeling of
10
      Defendants' Cochlear Nucleus CI5l2 cochlear implant medical device pursuant to that agency's
11
      premarket approval process ("PMA").
12
13   4.    Specifically, Defendants' Cochlear Nucleus CI512 cochlear implant medical device was

14    approved as a supplement to PMA P970051, which was originally approved by the FDA on or
15    about June 25, 1998. The PMA supplement for Defendants' Cochlear Nucleus CI512 was
16
      approved by the FDA on August 28, 2009.
17
     5.    As is more fully set forth herein, Defendants failed to comply with the specifications and
18
19    requirements of the PMA, federal law and federal regulations. As a result, Plaintiff suffered

20    personal injuries.

21   6.    As a result of Defendants' failure to comply with the specifications and requirements of the
22
      PMA, federal law and federal regulations, the Cochlear Nucleus CI500 range of cochlear implant
23
      medical devices, including the Cochlear Nucleus CI512, were subject to a global recall issued in
24
      September 2011.
25
26   7.    This recall was predicated upon the Defendants' knowledge that their Cochlear Nucleus

27    CI512 series had experienced an increased failure rate as result of "hermeticity" or sealing
28    compromises in the Cochlear Nucleus CI512 devices, and that these failures were caused by

                                                      2
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 3 of 60



 1    inexcusable manufacturing defects resulting from Defendants' failure to comply with the
 2
      specifications and requirements of the PMA, federal law and federal regulations. These same
 3
      defects caused the failure of Plaintiff’s Subject Cochlear Implant as result of "hermeticity" or
 4
      sealing compromises.
 5
 6   8.    As more fully set forth herein, Defendants exposed Plaintiff to the risk of medical device

 7    failure, corrective surgery and personal injury, among other things, as a result of Defendants'
 8    failure to comply with the specifications and requirements of the PMA, federal law and federal
 9
      regulations.
10
     9.    Plaintiff’s claims are premised entirely on Defendants' failure to comply with the PMA,
11
      federal law, and federal regulations, subjecting Defendants to liability for Plaintiff’s parallel state
12
13    law claims set forth herein.

14   10.   Plaintiff’s parallel state law claims set forth herein will not impose any requirement or
15    standard relating to the safety or effectiveness of the Cochlear Nucleus CI5l2 cochlear implant
16
      medical device, or any other matter regulated by the FDA, that is different from, or in addition to,
17
      any requirement applicable to the Cochlear Nucleus CI512 cochlear implant medical device under
18
19    the PMA, federal law, or federal regulations.

20   11.   Plaintiff does not challenge the FDA's approval of the design, manufacturing process, or

21    labeling of a premarket approved medical device in this action. Rather, by pursuing their parallel
22
      state law claims set forth herein, Plaintiff seeks to hold Defendants responsible for their injuries
23
      and damages proximately caused by the Defendants' failure to comply with the specifications and
24
      requirements of the PMA, federal law, and federal regulations with respect to the Subject
25
26    Cochlear Implant.

27   12.   Plaintiff does not claim herein that the Subject Cochlear Implant should have been designed,
28    manufactured, tested, marketed, or labeled in a manner different from that approved by the FDA.

                                                       3
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 4 of 60



 1   13.   Rather, as more fully set forth herein, Plaintiff claims that, with respect to the Subject
 2
      Cochlear Implant, Defendants' failure to comply with the specifications and requirements of the
 3
      PMA, federal law, and federal regulations proximately caused them to suffer injuries and
 4
      damages of a personal and pecuniary nature.
 5
 6   14.   As more fully set forth herein, the Subject Cochlear Implant that Plaintiff received was not

 7    manufactured according to the specifications and requirements of the PMA, federal law, and
 8                                                PARTIES
 9
     15.   Plaintiff is a United States citizen and resident of the State of New York, domiciled in
10
11    Stottville, Columbia County, New York.

12   16.   Defendant Cochlear Limited ("CLTD") is an Australian public company with its principal
13    place of business in New South Wales, Australia.
14
     17.   CLTD holds itself out as "The leading global expert in implantable hearing solutions."
15
     18.   Defendant Cochlear Americas Corporation ("CAM") is a Delaware corporation with its
16
      principal place of business in Centennial, Colorado
17
18   19.   CAM is a wholly owned subsidiary of CLTD.

19   20.   CLTD established and maintains CAM as its wholly owned subsidiary for the purpose of
20
      conducting business on behalf of and for the benefit of CLTD in the United States, including in
21
      the forum state of New York.
22
     21.   CLTD represents in its Annual Report of 2016 that it maintains its “regional headquarters in
23
24    Denver, US.”

25   22.   CLTD purposefully directs and sells it cochlear implants into the State of New York. On its

26    website, CLTD lists 30 separate cochlear implant clinics in the State of New York to obtain its
27
      implants. Specific to this case, CLTD directs patients, including the minor plaintiff, to the
28
      Albany Medical Center, which is where the minor Plaintiff underwent surgeries both to implant

                                                       4
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 5 of 60



 1    and remove the Subject Cochlear Implant.
 2
     23.   CLTD caused the Subject Cochlear Implant to be shipped to and tested at its facility in
 3
      Australia for post-explant failure analysis.
 4
     24.   CLTD established and maintains CAM to create, control, and employ the distribution system
 5
 6    that bring CLTD’s products into the United States, including the Subject Cochlear Implant into

 7    the forum state of New York.
 8   25.   At all times relevant, CLTD, through its directors, officers, employees, and managing
 9
      agents, had actual knowledge that the products that it manufactured, including the Subject
10
      Cochlear Implant, were being marketed and sold in the forum state of New York.
11
     26.   At all times relevant herein, CAM's actions in the United States, including in the forum state
12
13    of New York, on behalf of and for the exclusive benefit of CLTD, include sales, marketing,

14    distribution, service, finance, regulatory and administration of CLTD’s products, including the
15    Subject Cochlear Implant.
16
     27.   At all times relevant, the products that CLTD manufactures, including the Subject Cochlear
17
      Implant, have been sold and distributed exclusively in the United States and the New York forum
18
19    through CAM.

20   28.   At all times relevant, CAM's sales revenue for CLTD’s products in the United States,

21    including New York, have been included in CLTD’s revenue figures reported in its Annual
22
      Reports.
23
     29.   At all times relevant, CAM's employees have been included in CLTD’s reporting of its total
24
      number of employees in its Annual Reports.
25
26   30.   CLTD purposefully availed itself on a frequent and regular basis to the laws and protections

27    of the United States of America by applying to the United States Patent and Trademark Office on
28    at least 26 occasions over the past 20 years for trademark and service mark protection. CLTD has

                                                      5
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 6 of 60



 1    been granted trademark and service mark protection on at least 26 occasions in the United States,
 2
      each time purposefully availing itself to the benefits and protections of United States law for the
 3
      purpose of selling cochlear implants in the United States, as follows:
 4
     31.   On July 20, 2000, Defendant CLTD filed with the United States Patent and Trademark Office
 5
 6    an application for trademark protection for “NRT” relating to “[c]omputer software…to control,

 7    operate and modify the operation of implantable electronic medical devices” for the Subject
 8    Cochlear Implant. On October 19, 2004, the United States Patent and Trademark Office granted
 9
      the request of CLTD and registered the trademark with Registration Number 2896018.
10
     32.   On March 30, 2004, Defendant CLTD filed with the United States Patent and Trademark
11
12
13
14    Office an application for trademark protection for the image and word                    relating to

15    “battery chargers and battery rechargers,” for the Subject Cochlear Implant. On September 6,
16    2008, the United States Patent and Trademark Office granted the request of CLTD and registered
17
      the trademark with Registration Number 3502095.
18
     33.   On March 30, 2004, Defendant CLTD filed with the United States Patent and Trademark
19
      Office an application for trademark protection for “COCHLEAR” relating to “batteries and
20
21    battery rechargers.” On September 16, 2008, the United States Patent and Trademark Office

22    granted the request of CLTD and registered the trademark and service mark with Registration
23    Number 3502096.
24
     34.   On March 30, 2004, Defendant CLTD filed with the United States Patent and Trademark
25
26
27
28


                                                      6
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 7 of 60



 1
 2
 3
 4
      Office an application for trademark protection for                   relating to “batteries,
 5
 6    rechargeable electric batteries” for the Subject Cochlear Implant. On May 8, 2007, the United

 7    States Patent and Trademark Office granted the request of CLTD and registered the trademark
 8    with Registration Number 3240207.
 9
     35.   On March 30, 2004, Defendant CLTD filed with the United States Patent and Trademark
10
11
12
13
14    Office an application for trademark protection for                   relating to “implantable
15
      prosthetic hearing devices and associated accessories and monitoring equipment” for the Subject
16
      Cochlear Implant. On September 19, 2006, the United States Patent and Trademark Office
17
      granted the request of CLTD and registered the trademark with Registration Number 3145952.
18
19   36.   On March 30, 2004, Defendant CLTD filed with the United States Patent and Trademark

20    Office an application for trademark protection for “COCHLEAR” relating to “[i]nterface devices

21    for programming prosthetic hearing implants” for the Subject Cochlear Implant. On January 23,
22
      2007, the United States Patent and Trademark Office granted the request of CLTD and registered
23
      the trademark with Registration Number 3200044.
24
     37.   On March 30, 2004, Defendant CLTD filed with the United States Patent and Trademark
25
26
27
28    Office an application for trademark protection for the image and word                 relating to


                                                     7
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 8 of 60



 1    “implantable prosthetic hearing devices and associated accessories” for the Subject Cochlear
 2
      Implant. On March 30, 2010, the United States Patent and Trademark Office granted the request
 3
      of CLTD and registered the trademark with Registration Number 3767745.
 4
     38.   On April 14, 2004, Defendant CLTD filed with the United States Patent and Trademark
 5
 6    Office an application for trademark protection for “ADVANCE OFF-STYLET” relating to

 7    “surgical instruments for use in the implantation of prosthetic hearing devices” for the Subject
 8    Cochlear Implant. On October 9, 2007, the United States Patent and Trademark Office granted
 9
      the request of CLTD and registered the trademark with Registration Number 3307758.
10
     39.   On June 29, 2004, Defendant CLTD filed with the United States Patent and Trademark
11
      Office an application for trademark protection for “CONTOUR” relating to “surgical
12
13    instruments…for use in the implantation of prosthetic hearing devices” for the Subject Cochlear

14    Implant. On September 11, 2007, the United States Patent and Trademark Office granted the
15    request of CLTD and registered the trademark with Registration Number 3291318.
16
     40.   On July 6, 2004, Defendant CLTD filed with the United States Patent and Trademark Office
17
      an application for trademark protection for “NUCLEUS” relating to “[m]edical electronic
18
19    apparatus and implants, namely, hearing prosthesis” for the Subject Cochlear Implant. On

20    January 23, 2007, the United States Patent and Trademark Office granted the request of CLTD

21    and registered the trademark with Registration Number 3047821
22
     41.   On July 19, 2004, Defendant CLTD filed with the United States Patent and Trademark Office
23
      an application for trademark protection for “CONTOUR ADVANCE” relating to “surgical
24
      instruments…for use in the implantation of prosthetic hearing devices” for the Subject Cochlear
25
26    Implant. On July 31, 2007, the United States Patent and Trademark Office granted the request of

27    CLTD and registered the trademark with Registration Number 3272721.
28   42.   On August 12, 2004, Defendant CLTD filed with the United States Patent and Trademark

                                                     8
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 9 of 60



 1    Office an application for trademark protection for “CUSTOM SOUND” relating to “software for
 2
      fitting, diagnosing and programming prosthetic hearing devices and implants” for the Subject
 3
      Cochlear Implant. On September 11, 2007, the United States Patent and Trademark Office
 4
      granted the request of CLTD and registered the trademark with Registration Number 3292387.
 5
 6   43.   On August 12, 2004, Defendant CLTD filed with the United States Patent and Trademark

 7    Office an application for trademark protection for “FREEDOM” relating to “implantable
 8    prosthetic hearing devices and associated accessories” for the Subject Cochlear Implant. On
 9
      February 6, 2007, the United States Patent and Trademark Office granted the request of CLTD
10
      and registered the trademark with Registration Number 3206522.
11
     44.   On August 12, 2004, Defendant CLTD filed with the United States Patent and Trademark
12
13    Office an application for trademark protection for “FREEDOM” relating to “implantable

14    prosthetic hearing devices and associated accessories” for the Subject Cochlear Implant. On
15    February 6, 2007, the United States Patent and Trademark Office granted the request of CLTD
16
      and registered the trademark with Registration Number 3206522.
17
     45.   On August 26, 2004, Defendant CLTD filed with the United States Patent and Trademark
18
19    Office an application for trademark protection for “BEAM” relating to “[m]edical electronic

20    apparatus, namely, implantable prosthetic hearing devices and associated accessories” for the

21    Subject Cochlear Implant. On February 12, 2008, the United States Patent and Trademark Office
22
      granted the request of CLTD and registered the trademark with Registration Number 3382348.
23
     46.   On September 7, 2004, Defendant CLTD filed with the United States Patent and Trademark
24
      Office an application for trademark protection for “SMARTSOUND” relating to “[m]edical
25
26    electronic apparatus, namely, implantable prosthetic hearing devices and associated accessories”

27    for the Subject Cochlear Implant. On December 4, 2007, the United States Patent and Trademark
28    Office granted the request of CLTD and registered the trademark with Registration Number

                                                    9
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 10 of 60



 1    3349004.
 2
     47.   On May 24, 2005, Defendant CLTD filed with the United States Patent and Trademark
 3
      Office an application for trademark protection for “AUTONRT” relating to “computer
 4
      software…to control, operate and modify the operation of implantable electronic medical
 5
 6    devices” for the Subject Cochlear Implant. On April 24, 2007, the United States Patent and

 7    Trademark Office granted the request of CLTD and registered the trademark with Registration
 8    Number 3234050.
 9
     48.   On March 3, 2006, Defendant CLTD filed with the United States Patent and Trademark
10
11
12
      Office an application for trademark protection for the image and word
13
14    “COCHLEAR” relating to “surgical devices relating to the implantation of prosthetic hearing

15    devices” for the Subject Cochlear Implant. On March 4, 2008, the United States Patent and
16    Trademark Office granted the request of CLTD and registered the trademark with Registration
17
      Number 3390528.
18
     49.   On June 17, 2008, Defendant CLTD filed with the United States Patent and Trademark
19
      Office an application for trademark protection for “HEAR NOW AND ALWAYS” relating to
20
21    “implantable medical electronic apparatus, namely implantable prosthetic hearing devices and

22    associated accessories,” for the the Subject Cochlear Implant. On May 18, 2010, the United
23    States Patent and Trademark Office granted the request of CLTD and registered the trademark
24
      with Registration Number 3790772. “HEAR NOW AND ALWAYS,” is the phrase that
25
      COCHLEAR LIMITED used and still uses to advertise the quality of its cochlear implants,
26
27    including the Subject Cochlear Implant, and is the representation that the minor’s parents relied

28    upon when choosing the Subject Cochlear Implant from Defendant, CLTD, instead of the product


                                                     10
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 11 of 60



 1    from CLTD’s competitor.
 2
     50.   On June 17, 2008, Defendant CLTD filed with the United States Patent and Trademark
 3
      Office an application for trademark protection for “HEAR NOW AND ALWAYS” relating to the
 4
      medical software for fitting, diagnosing and programming “prosthetic hearing devices and
 5
 6    implants” such as the Subject Cochlear Implant. On March 1, 2011, the United States Patent and

 7    Trademark Office granted the request of CLTD and registered the trademark with Registration
 8    Number 3925986. “HEAR NOW AND ALWAYS,” is the phrase that COCHLEAR LIMITED
 9
      used and still uses to advertise the quality of its cochlear implants, including the Subject Cochlear
10
      Implant, and is the representation that the minor’s parents relied upon when choosing the Subject
11
      Cochlear Implant from Defendant, CLTD, instead of the product from CLTD’s competitor.
12
13   51.   On June 17, 2008, Defendant CLTD filed with the United States Patent and Trademark

14    Office an application for service mark protection for “HEAR NOW AND ALWAYS” relating to
15    audiologist services, therapy services and surgery services for “the implantation of prosthetic
16
      hearing devices and components thereof, such as the Subject Cochlear Implant. On November
17
      11, 2008, the United States Patent and Trademark Office granted the request of CLTD and
18
19    registered the service mark with Registration Number 3822461. “HEAR NOW AND

20    ALWAYS,” is the phrase that COCHLEAR LIMITED used and still uses to advertise the quality

21    of its cochlear implants, including the Subject Cochlear Implant, and is the representation that the
22
      minor’s parents relied upon when choosing the Subject Cochlear Implant from Defendant, CLTD,
23
      instead of the product from CLTD’s competitor.
24
     52.   On February 11, 2011, Defendant CLTD filed with the United States Patent and Trademark
25
26    Office an application for trademark protection and service mark protection for “CODACS”

27    relating to “prosthetic implantable hearing devices” such as the Subject Cochlear Implant. On
28    January 6, 2015, the United States Patent and Trademark Office granted the request of CLTD and

                                                      11
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 12 of 60



 1    registered the trademark and service mark with Registration Number 4665424.
 2
     53.   On June 30, 2011, Defendant CLTD filed with the United States Patent and Trademark
 3
      Office an application for service mark protection for “MYCOCHLEAR” relating to the design
 4
      and development of computer hardware and software, provision of online non-downloadable
 5
 6    software, and the creation of an on-line community for users of its Cochlear Implants, including

 7    the Subject Cochlear Implant. On September 11, 2012, the United States Patent and Trademark
 8    Office granted the request of CLTD and registered the service mark with Registration Number
 9
      4204119.
10
     54.   On June 30, 2011, Defendant CLTD filed with the United States Patent and Trademark
11
      Office an application for trademark protection and service mark protection for “COCHLEAR”
12
13    relating to “non-cochlear implant prosthetic implantable hearing devices.” On October 7, 2014,

14    the United States Patent and Trademark Office granted the request of CLTD and registered the
15    trademark and service mark with Registration Number 4615507.
16
     55.   On November 20, 2017, Defendant CLTD filed with the United States Patent and Trademark
17
      Office an application for service mark protection for “COCHLEAR” relating to CLTD’s business
18
19    management services, billing services, marketing services and advertising services for prosthetic

20    hearing devices, including the Subject Cochlear Implant. On February 26, 2019, the United

21    States Patent and Trademark Office granted the request of CLTD and registered the service mark
22
      with Registration Number 1388179.
23
     56.   On November 20, 2017, Defendant COCHLEAR filed with the United States Patent and
24
      Trademark Office an application for service mark protection for “NUCLEUS” relating to CLTD’s
25
26    business management services, billing services, marketing services, advertising services, and

27    software services for the programming, testing, controlling and managing of prosthetic hearing
28    devices, including the Subject Cochlear Implant. In fact, the Subject Cochlear Implant is referred

                                                    12
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 13 of 60



 1    to by Defendant CLTD as the “Nucleus.” This application was based on an earlier application and
 2
      approval for the same word. The United States Patent and Trademark Office granted the request
 3
      of CLTD and registered the service mark with Registration Number 1400736.
 4
     57.   CLTD purposefully availed itself on a frequent and regular basis to the laws and protections
 5
 6    of the United States of America by applying to the United States Patent and Trademark Office

 7    over 100 times over the past 13 years for patent protection. CLTD has been granted patent
 8    protection for over 100 patents in the United States, each time purposefully availing itself to the
 9
      benefits and protections of United States law for the purpose of selling cochlear implants in the
10
      United States, as follows:
11
     58.   On August 16, 2007 Defendant CLTD filed an application for patent protection for
12
13    “Recognition of Implantable Medical Device” for its cochlear implants. On June 9, 2020, the

14    United States Patent and Trademark Office granted the request and issued CLTD Patent Number
15    RE48,038.
16
     59.   On November 10, 2008 Defendant CLTD filed an application for patent protection for
17
      “Spanning Connector For Implantable Hearing Instrument” for its cochlear implants. On May 5,
18
19    2020, the United States Patent and Trademark Office granted the request and issued CLTD Patent

20    Number 10,645,502.

21   60.   On March 10, 2009 Defendant CLTD filed an application for patent protection for
22
      “Feedthrough Arrangement For Medical Device” for its cochlear implants. On March 3, 2020,
23
      the United States Patent and Trademark Office granted the request and issued CLTD Patent
24
      Number 10,576,275.
25
26   61.   On November 1, 2011, Defendant CLTD filed with the United States Patent and Trademark

27    Office an application for patent protection for “Sound Processing With Increased Noise
28    Suppression” for its cochlear implants. On September 17, 2019, the United States Patent and

                                                      13
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 14 of 60



 1    Trademark Office granted the request and issued CLTD Patent Number 10,418,047.
 2
     62.   On February 14, 2012, Defendant CLTD filed an application for patent protection for
 3
      “Customization Of Bone Conduction Hearing Devices” for its bone-anchored hearing devices.
 4
      On January 7, 2020, the United States Patent and Trademark Office granted the request and
 5
 6    issued CLTD Patent Number 10,531,208.

 7   63.   On May 31, 2012, Defendant CLTD filed with the United States Patent and Trademark
 8    Office an application for patent protection for “Convertibility Of A Bone Conduction Device” for
 9
      its bone-anchored hearing devices. On September 17, 2019, the United States Patent and
10
      Trademark Office granted the request and issued CLTD Patent Number 10,419,861.
11
     64.   On September 28, 2012, Defendant CLTD it filed with the United States Patent and
12
13    Trademark Office an application for patent protection for “Adjustable Fixation Device Having

14    Reduced Infection” for its cochlear implants. On July 23, 2019, the United States Patent and
15    Trademark Office granted the request and issued CLTD Patent Number 10,362,417.
16
     65.   On June 24, 2013 Defendant CLTD filed an application for patent protection for “Observer-
17
      Based Cancellation System for Implantable Hearing Instruments” for its cochlear implants. On
18
19    January 21, 2020, the United States Patent and Trademark Office granted the request and issued

20    CLTD Patent Number 10,542,350.

21   66.   On October 11, 2013, Defendant CLTD it filed with the United States Patent and Trademark
22
      Office an application for patent protection for “Devices For Enhancing Transmissions Of Stimuli
23
      In Auditory Prostheses” for its bone-anchored hearing devices. On October 22, 2019, the United
24
      States Patent and Trademark Office granted the request and issued CLTD Patent Number
25
26    10,455,336.

27   67.   On November 18, 2014, Defendant CLTD filed with the United States Patent and Trademark
28    Office an application for patent protection for “Own Voice Body Conducted Noise Management”

                                                    14
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 15 of 60



 1    for its cochlear implants. On April 9, 2019, the United States Patent and Trademark Office
 2
      granted the request and issued CLTD Patent Number 10,257,619.
 3
     68.   On April 24, 2015, Defendant CLTD filed with the United States Patent and Trademark
 4
      Office an application for patent protection for “Multi-Electrode Channel Configurations” for its
 5
 6    cochlear implants. On May 28, 2019, the United States Patent and Trademark Office granted the

 7    request and issued CLTD Patent Number 10,300,290.
 8   69.   On May 19, 2015, Defendant CLTD filed with the United States Patent and Trademark
 9
      Office an application for patent protection for “Removable Attachment Of A Passive
10
      Transcutaneous Bone Conduction Device With Limited Skin Deformation” for its cochlear
11
      implants. On April 2, 2019, the United States Patent and Trademark Office granted the request
12
13    and issued CLTD Patent Number 10,251,003.

14   70.   On August 21, 2015, Defendant CLTD filed with the United States Patent and Trademark
15    Office an application for patent protection for “Suspended Components In Auditory Prostheses”
16
      for its bone-anchored hearing devices. On November 5, 2019, the United States Patent and
17
      Trademark Office granted the request and issued CLTD Patent Number 10,469,963.
18
19   71.   On August 27, 2015, Defendant CLTD filed with the United States Patent and Trademark

20    Office an application for patent protection for “Bone Fixture For Medical Prosthesis” for its

21    cochlear implants. On August 13, 2019, the United States Patent and Trademark Office granted
22
      the request and issued CLTD Patent Number 10,376,269.
23
     72.   On September 11, 2015, Defendant CLTD filed with the United States Patent and Trademark
24
      Office an application for patent protection for “Configuration Of Hearing Prosthesis Sound
25
26    Processor Based On Visual Interaction With External Device” for its cochlear implants. On

27    November 19, 2019, the United States Patent and Trademark Office granted the request and
28    issued CLTD Patent Number 10,484,801.

                                                     15
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 16 of 60



 1   73.   On September 24,2015, Defendant CLTD filed with the United States Patent and Trademark
 2
      Office an application for patent protection for “Feedback Path Evaluation Based On An Adaptive
 3
      System” for its cochlear implants. On May 28, 2019, the United States Patent and Trademark
 4
      Office granted the request and issued CLTD Patent Number 10,306,377.
 5
 6   74.   On September 25, 2015, Defendant CLTD filed with the United States Patent and Trademark

 7    Office an application for patent protection for “Implant Magnet System” for its cochlear implants.
 8    On March 19, 2019, the United States Patent and Trademark Office granted the request and
 9
      issued CLTD Patent Number 10,232,171.
10
     75.   On September 25, 2015, Defendant CLTD filed with the United States Patent and Trademark
11
      Office an application for patent protection for “Relay Interface For Connecting An Implanted
12
13    Medical Device To An External Electronics Device” for its cochlear implants. On November 26,

14    2019, the United States Patent and Trademark Office granted the request and issued CLTD Patent
15    Number 10,485,974.
16
     76.   On September 30, 2015, Defendant COCHLEAR filed with the United States Patent and
17
      Trademark Office an application for patent protection for “Method And Device For Intracochlea
18
19    Impedance Measurement” for its cochlear implants. On May 7, 2019, the United States Patent

20    and Trademark Office granted the request and issued CLTD Patent Number 10,278,610.

21   77.   On October 19, 2015, Defendant CLTD filed with the United States Patent and Trademark
22
      Office an application for patent protection for “Implantable Auditory Prosthesis With Floating
23
      Mass Transducer” for its cochlear implants. On July 2, 2019, the United States Patent and
24
      Trademark Office granted the request and issued CLTD Patent Number 10,341,789.
25
26   78.   On October 19, 2015, Defendant CLTD filed with the United States Patent and Trademark

27    Office an application for patent protection for “Smoothing Power Consumption Of An Active
28    Medical Device” for its cochlear implants. On August 20, 2019, the United States Patent and

                                                    16
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 17 of 60



 1    Trademark Office granted the request and issued CLTD Patent Number 10,390,153.
 2
     79.   On December 8, 2015, Defendant CLTD filed an application for patent protection for
 3
      “Impulse Noise Management” for its cochlear implants. On January 7, 2020, the United States
 4
      Patent and Trademark Office granted the request and issued CLTD Patent Number 10,525,265.
 5
 6   80.   On January 26, 2016 Defendant CLTD filed an application for patent protection for “DACS

 7    Actuator” for its cochlear implants. On March 17, 2020, the United States Patent and Trademark
 8    Office granted the request and issued CLTD Patent Number 10,595,141.
 9
     81.   On January 28, 2016, Defendant CLTD filed with the United States Patent and Trademark
10
      Office an application for patent protection for “Advanced Management Of An Implantable Sound
11
      Management System” for its cochlear implants. On May 7, 2019, the United States Patent and
12
13    Trademark Office granted the request and issued CLTD Patent Number 10,284,968.

14   82.   On March 8, 2016, Defendant CLTD filed with the United States Patent and Trademark
15    Office an application for patent protection for “Integrated Implantable Hearing Device,
16
      Microphone And Power Unit” for its cochlear implants. On October 2, 2019, the United States
17
      Patent and Trademark Office granted the request and issued CLTD Patent Number 10,449,376.
18
19   83.   On March 10, 2016, Defendant CLTD filed with the United States Patent and Trademark

20    Office an application for patent protection for “Auditory Signal Processing” for its cochlear

21    implants. On July 2, 2019, the United States Patent and Trademark Office granted the request
22
      and issued CLTD Patent Number 10,335,591.
23
     84.   On March 14, 2016, Defendant CLTD filed with the United States Patent and Trademark
24
      Office an application for patent protection for “Prosthesis Adapter” for its cochlear implants. On
25
26    September 24, 2019, the United States Patent and Trademark Office granted the request and

27    issued CLTD Patent Number 10,425,750.
28   85.   On March 18, 2016, Defendant CLTD filed with the United States Patent and Trademark

                                                     17
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 18 of 60



 1    Office an application for patent protection for “Input selection for an auditory prosthesis” for its
 2
      cochlear implants. On September 10, 2019, the United States Patent and Trademark Office
 3
      granted the request and issued CLTD Patent Number 10,406,359.
 4
     86.   On March 26, 2016, Defendant CLTD filed with the United States Patent and Trademark
 5
 6    Office an application for patent protection for “Dual Power Supply” for its cochlear implants. On

 7    September 24, 2019, the United States Patent and Trademark Office granted the request and
 8    issued CLTD Patent Number 10,425,751.
 9
     87.   On March 27, 2016, Defendant CLTD filed with the United States Patent and Trademark
10
      Office an application for patent protection for “Tinnitus Masking In Hearing Prostheses” for its
11
      cochlear implants. On March 5, 2019, the United States Patent and Trademark Office granted the
12
13    request and issued CLTD Patent Number 10,225,671.

14   88.   On May 18, 2016, Defendant CLTD filed with the United States Patent and Trademark
15    Office an application for patent protection for “Wireless Communication In An Implantable
16
      Medical Device System” for its cochlear implants. On February 19, 2019, the United States
17
      Patent and Trademark Office granted the request and issued CLTD Patent Number 10,207,117.
18
19   89.   On May 18, 2016, Defendant CLTD filed with the United States Patent and Trademark

20    Office an application for patent protection for “Micro-Charge Stimulation” for its cochlear

21    implants. On July 9, 2019, the United States Patent and Trademark Office granted the request
22
      and issued CLTD Patent Number 10,342,975.
23
     90.   On May 18, 2016 Defendant CLTD filed an application for patent protection for “Execution
24
      And Initialisation Of Processes For A Device” for its cochlear implants. On April 7, 2020, the
25
26    United States Patent and Trademark Office granted the request and issued CLTD Patent Number

27    10,616,695.
28   91.   On May 18, 2016 Defendant CLTD filed an application for patent protection for “Implant

                                                      18
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 19 of 60



 1    Infection Control” for its cochlear implants. On January 21, 2020, the United States Patent and
 2
      Trademark Office granted the request and issued CLTD Patent Number 10,537,743.
 3
     92.   On May 18, 2016, Defendant CLTD filed with the United States Patent and Trademark
 4
      Office an application for patent protection for “Bone conduction devices utilizing multiple
 5
 6    actuators” for its bone-anchored hearing devices. On September 10, 2019, the United States

 7    Patent and Trademark Office granted the request and issued CLTD Patent Number 10,412,510.
 8   93.   On May 19, 2016, Defendant CLTD filed with the United States Patent and Trademark
 9
      Office an application for patent protection for “Audio Logging For Protected Privacy” for its
10
      cochlear implants. On March 19, 2019, the United States Patent and Trademark Office granted
11
      the request and issued CLTD Patent Number 10,237,664.
12
13   94.   On May 24, 2016, Defendant CLTD filed with the United States Patent and Trademark

14    Office an application for patent protection for “Neutralizing The Effect Of A Medical Device
15    Location” for its cochlear implants. On August 27, 2019, the United States Patent and Trademark
16
      Office granted the request and issued CLTD Patent Number 10,397,710.
17
     95.   On May 25, 2016, Defendant CLTD filed with the United States Patent and Trademark
18
19    Office an application for patent protection for “External Component With Inductance And

20    Mechanical Vibratory Functionality” for its cochlear implants. On June 11, 2019, the United

21    States Patent and Trademark Office granted the request and issued CLTD Patent Number
22
      10,321,247.
23
     96.   On May 26, 2016, Defendant CLTD filed with the United States Patent and Trademark
24
      Office an application for patent protection for “Device Monitoring For Program Switching” for its
25
26    cochlear implants. On March 26, 2019, the United States Patent and Trademark Office granted

27    the request and issued CLTD Patent Number 10,244,332.
28   97.   On May 26, 2016 Defendant CLTD filed an application for patent protection for “Electrode

                                                    19
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 20 of 60



 1     Selection” for its cochlear implants. On January 21, 2020, the United States Patent and
 2
       Trademark Office granted the request and issued CLTD Patent Number 10,537,739.
 3
     98.   On June 9, 2016 Defendant CLTD filed an application for patent protection for “Advanced
 4
       Scene Classification For Prosthesis” for its cochlear implants. On April 21, 2020, the United
 5
 6     States Patent and Trademark Office granted the request and issued CLTD Patent Number

 7     10,631,101.
 8   99.   On June 21, 2016, Defendant CLTD filed with the United States Patent and Trademark
 9
       Office an application for patent protection for “Automated Inner Ear Diagnoses” for its cochlear
10
       implants. On May 21, 2019, the United States Patent and Trademark Office granted the request
11
       and issued CLTD Patent Number 10,292,644.
12
13   100. On June 30, 2016 Defendant CLTD filed an application for patent protection for “Systems

14     And Methods For Alerting Auditory Prosthesis Recipient” for its cochlear implants. On January
15     28, 2020, the United States Patent and Trademark Office granted the request and issued CLTD
16
       Patent Number 10,543,371.
17
     101. On July 7, 2016, Defendant CLTD filed with the United States Patent and Trademark Office
18
19     an application for patent protection for “Integrity Evaluation System In An Implantable Hearing

20     Prosthesis” for its cochlear implants. On March 5, 2019, the United States Patent and Trademark

21     Office granted the request and issued CLTD Patent Number 10,220,201.
22
     102. On July 11, 2016 Defendant CLTD filed an application for patent protection for
23
       “Individualized Rehabilitation Training of A Hearing Prosthesis Recipient” for its cochlear
24
       implants. On February 5, 2019, the United States Patent and Trademark Office granted the
25
26     request and issued CLTD Patent Number 10,198,964.

27   103. On July 12, 2016, Defendant CLTD filed with the United States Patent and Trademark Office
28     an application for patent protection for “Hearing Prosthesis Programming” for its cochlear

                                                     20
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 21 of 60



 1     implants. On July 23, 2019, the United States Patent and Trademark Office granted the request
 2
       and issued CLTD Patent Number 10,357,656.
 3
     104. On July 14, 2016 Defendant CLTD filed an application for patent protection for “Cartridge
 4
       For An Electrode Array Insertion Device” for its cochlear implants. On January 28, 2020, the
 5
 6     United States Patent and Trademark Office granted the request and issued CLTD Patent Number

 7     10,543,125.
 8   105. On July 18, 2016 Defendant CLTD filed an application for patent protection for “Traducer
 9
       Management” for its cochlear implants. On March 24, 2020, the United States Patent and
10
       Trademark Office granted the request and issued CLTD Patent Number 10,602,284.
11
     106. On July 18, 2016, Defendant CLTD filed with the United States Patent and Trademark Office
12
13     an application for patent protection for “Integrity Management Of An Implantable Device” for its

14     cochlear implants. On November 12, 2019, the United States Patent and Trademark Office
15     granted the request and issued CLTD Patent Number 10,477,332.
16
     107. On July 26, 2016, Defendant CLTD filed an application for patent protection for
17
       “Implantable Medical Device Charging” for its cochlear implants. On December 17, 2019, the
18
19     United States Patent and Trademark Office granted the request and issued CLTD Patent Number

20     10,511,189.

21   108. On August 2, 2016, Defendant CLTD filed with the United States Patent and Trademark
22
       Office an application for patent protection for “Implantable Medical Device Arrangements” for its
23
       cochlear implants. On March 26, 2019, the United States Patent and Trademark Office granted
24
       the request and issued CLTD Patent Number 10,238,871.
25
26   109. On August 24, 2016, Defendant CLTD filed an application for patent protection for

27     “Monitoring Stimulating Assembly Insertion” for its cochlear implants. On December 10, 2019,
28     the United States Patent and Trademark Office granted the request and issued CLTD Patent

                                                    21
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 22 of 60



 1     Number 10,500,392.
 2
     110. On August 24, 2016 Defendant CLTD filed an application for patent protection for “Hearing
 3
       Aid Adapter” for its cochlear implants. On February 4, 2020, the United States Patent and
 4
       Trademark Office granted the request and issued CLTD Patent Number 10,555,095.
 5
 6   111. On September 22, 2016 Defendant CLTD filed an application for patent protection for

 7     “Coupling Apparatuses For Transcutaneous Bone Conduction Devices” for its cochlear implants.
 8     On January 21, 2020, the United States Patent and Trademark Office granted the request and
 9
       issued CLTD Patent Number 10,542,351.
10
     112. On September 28, 2016 Defendant CLTD filed an application for patent protection for
11
       “Perception change-based adjustments in hearing prostheses” for its cochlear implants. On
12
13     February 5, 2019, the United States Patent and Trademark Office granted the request and issued

14     CLTD Patent Number 10,194,814.
15   113. On October 24, 2016, Defendant CLTD filed with the United States Patent and Trademark
16
       Office an application for patent protection for “Fitting Of Hearing Devices” for its bone-anchored
17
       hearing devices. On September 10, 2019, the United States Patent and Trademark Office granted
18
19     the request and issued CLTD Patent Number 10,412,515.

20   114. On November 23, 2016 Defendant CLTD filed an application for patent protection for

21     “Magnet Placement and Antenna Placement of An Implant” for its cochlear implants. On June 2,
22
       2020, the United States Patent and Trademark Office granted the request and issued CLTD Patent
23
       Number 10,674,287.
24
     115. On November 28, 2016 Defendant CLTD filed an application for patent protection for
25
26     “Removable Auditory Prosthesis Interface” for its cochlear implants. On November 12, 2019, the

27     United States Patent and Trademark Office granted the request and issued CLTD Patent Number
28     D866,767.

                                                     22
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 23 of 60



 1   116. On December 15, 2016, Defendant CLTD filed an application for patent protection for
 2
       “Isolated Actuator For Bone Conduction Device” for its cochlear implants. On January 29, 2019,
 3
       the United States Patent and Trademark Office granted the request and issued CLTD Patent
 4
       Number 10,194,254.
 5
 6   117. On December 30, 2016, Defendant CLTD filed with the United States Patent and Trademark

 7     Office an application for patent protection for “Bone Bed Drilling Template” for its cochlear
 8     implants. On July 23, 2019, the United States Patent and Trademark Office granted the request
 9
       and issued CLTD Patent Number 10,357,329.
10
     118. On January 13, 2017 Defendant CLTD filed an application for patent protection for “Fixation
11
       System For An Implantable Medical Device” for its cochlear implants. On April 7, 2020, the
12
13     United States Patent and Trademark Office granted the request and issued CLTD Patent Number

14     10,610,691.
15   119. On January 21, 2017, Defendant CLTD filed an application for patent protection for
16
       “Impulse-Aware Sound Processing” for its cochlear implants. On November 26, 2019, the United
17
       States Patent and Trademark Office granted the request and issued CLTD Patent Number
18
19     10,492,007.

20   120. On January 23, 2017, Defendant CLTD filed with the United States Patent and Trademark

21     Office an application for patent protection for “Electromechanical Transducer With Mechanical
22
       Advantage” for its bone-anchored hearing devices. On October 15, 2019, the United States
23
       Patent and Trademark Office granted the request and issued CLTD Patent Number 10,448,136.
24
     121. On January 24, 2017, Defendant CLTD filed with the United States Patent and Trademark
25
26     Office an application for patent protection for “Passive Vibration Cancellation System For

27     Microphone Assembly” for its cochlear implants. On May 28, 2019, the United States Patent and
28     Trademark Office granted the request and issued CLTD Patent Number 10,306,385.

                                                     23
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 24 of 60



 1   122. On January 26, 2017 Defendant CLTD filed an application for patent protection for
 2
       “Feedthrough Arrangement For Medical Device” for its cochlear implants. On February 11,
 3
       2020, the United States Patent and Trademark Office granted the request and issued CLTD Patent
 4
       Number 10,556,115.
 5
 6   123. On February 7, 2017 Defendant CLTD filed an application for patent protection for “Sound

 7     Processing Based On A Confidence Measure” for its cochlear implants. On April 2, 2019, the
 8     United States Patent and Trademark Office granted the request and issued CLTD Patent Number
 9
       10,249,324.
10
     124. On February 9, 2017 Defendant CLTD filed an application for patent protection for
11
       “Execution And Initialisation Of Processes For A Device” for its cochlear implants. On April 14,
12
13     2020, the United States Patent and Trademark Office granted the request and issued CLTD Patent

14     Number 10,616,695.
15   125. On February 9, 2017 Defendant CLTD filed an application for patent protection for
16
       “Rechargeable Battery Voltage Adaption” for its cochlear implants. On April 14, 2020, the
17
       United States Patent and Trademark Office granted the request and issued CLTD Patent Number
18
19     10,620,243.

20   126. On March 9, 2017, Defendant CLTD filed an application for patent protection for “Multi-

21     Loop Implant Charger” for its cochlear implants. On January 7, 2020, the United States Patent
22
       and Trademark Office granted the request and issued CLTD Patent Number 10,530,177.
23
     127. On March 20, 2017, Defendant CLTD filed with the United States Patent and Trademark
24
       Office an application for patent protection for “Prosthesis Adapter” for its cochlear implants. On
25
26     June 25, 2019, the United States Patent and Trademark Office granted the request and issued

27     CLTD Patent Number 10,334,374.
28   128. On May 22, 2017, Defendant CLTD filed with the United States Patent and Trademark

                                                     24
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 25 of 60



 1     Office an application for patent protection for “Configuration Of Hearing Prosthesis Sound
 2
       Processor Based On Control Signal Characterization Of Audio” for its cochlear implants. On
 3
       February 26, 2019, the United States Patent and Trademark Office granted the request and issued
 4
       CLTD Patent Number 10,219,081.
 5
 6   129. On March 22, 2017, Defendant CLTD filed with the United States Patent and Trademark

 7     Office an application for patent protection for “Implant Heat Protection” for its cochlear implants.
 8     On April 9, 2019, the United States Patent and Trademark Office granted the request and issued
 9
       CLTD Patent Number 10,265,533.
10
     130. On April 3, 2017, Defendant CLTD filed with the United States Patent and Trademark Office
11
       an application for patent protection for “Wearable Band For Facilitating Hearing” for its cochlear
12
13     implants. On May 7, 2019, the United States Patent and Trademark Office granted the request

14     and issued CLTD Patent Number 10,284,973.
15   131. On April 3, 2017, Defendant CLTD filed with the United States Patent and Trademark Office
16
       an application for patent protection for “Epidermal Down-Growth Barrier” for its cochlear
17
       implants. On February 19, 2019, the United States Patent and Trademark Office granted the
18
19     request and issued CLTD Patent Number 10,206,820.

20   132. On April 7, 2017, Defendant CLTD filed with the United States Patent and Trademark Office

21     an application for patent protection for “Electrocochleography Testing In Hearing Prostheses” for
22
       its cochlear implants. On September 17, 2019, the United States Patent and Trademark Office
23
       granted the request and issued CLTD Patent Number 10,413,728.
24
     133. On April 24, 2017, Defendant CLTD filed an application for patent protection for
25
26     “Implantable Auditory Stimulation System And Method With Offset Implanted Microphones” for

27     its cochlear implants. On December 24, 2019, the United States Patent and Trademark Office
28     granted the request and issued CLTD Patent Number 10,516,953.

                                                      25
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 26 of 60



 1   134. On April 28, 2017, Defendant CLTD filed with the United States Patent and Trademark
 2
       Office an application for patent protection for “Body noise reduction in auditory prostheses” for
 3
       its cochlear implants. On November 5, 2019, the United States Patent and Trademark Office
 4
       granted the request and issued CLTD Patent Number 10,463,476.
 5
 6   135. On April 28, 2017 Defendant CLTD filed an application for patent protection for “Implanted

 7     Magnet Management In The Face Of External Magnetic Fields” for its cochlear implants. On
 8     March 3, 2020, the United States Patent and Trademark Office granted the request and issued
 9
       CLTD Patent Number 10,576,276.
10
     136. On May 12, 2017 Defendant CLTD filed an application for patent protection for “Power and
11
       Data Transfer In Hearing Prostheses” for its cochlear implants. On April 28, 2020, the United
12
13     States Patent and Trademark Office granted the request and issued CLTD Patent Number

14     10,632,317.
15   137. On May 18, 2017, Defendant CLTD filed with the United States Patent and Trademark
16
       Office an application for patent protection for “Implant Charging Protection” for its cochlear
17
       implants. On July 23, 2019, the United States Patent and Trademark Office granted the request
18
19     and issued CLTD Patent Number 10,357,659.

20   138. On May 22, 2017, Defendant CLTD filed with the United States Patent and Trademark

21     Office an application for patent protection for “Implantable Auditory Prosthesis Usage
22
       Restriction” for its cochlear implants. On July 23, 2019, the United States Patent and Trademark
23
       Office granted the request and issued CLTD Patent Number 10,357,658.
24
     139. On July 5, 2017, Defendant CLTD filed with the United States Patent and Trademark Office
25
26     an application for patent protection for “Automatic Determination Of The Threshold Of An

27     Evoked Neural Response” for its cochlear implants. On October 12, 2019, the United States
28     Patent and Trademark Office granted the request and issued CLTD Patent Number 10,449,357.

                                                      26
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 27 of 60



 1   140. On July 6, 2017 Defendant CLTD filed an application for patent protection for “Bracket For
 2
       A Sound Processor And A Coil” for its cochlear implants. On May 28, 2019, the United States
 3
       Patent and Trademark Office granted the request and issued CLTD Patent Number D849,954.
 4
     141. On July 20, 2017, Defendant CLTD filed an application for patent protection for “Cochlear
 5
 6     Implant Electrode Assembly Insertion Tool” for its cochlear implants. On January 21, 2020, the

 7     United States Patent and Trademark Office granted the request and issued CLTD Patent Number
 8     10,537,708.
 9
     142. On August 7, 2017, Defendant CLTD filed with the United States Patent and Trademark
10
       Office an application for patent protection for “Waterproof Molded Membrane For Microphone”
11
       for its cochlear implants. On February 19, 2019, the United States Patent and Trademark Office
12
13     granted the request and issued CLTD Patent Number 10,212,524.

14   143. On August 16, 2017, Defendant CLTD filed an application for patent protection for
15     “Charging-Induced Implant Operation” for its cochlear implants. On January 7, 2020, the United
16
       States Patent and Trademark Office granted the request and issued CLTD Patent Number
17
       10,525,271.
18
19   144. On August 17, 2017 Defendant CLTD filed an application for patent protection for “Event

20     Detection In An Implantable Auditory Prosthesis” for its cochlear implants. On February 4,

21     2020, the United States Patent and Trademark Office granted the request and issued CLTD Patent
22
       Number 10,549,094.
23
     145. On September 7, 2017 Defendant CLTD filed an application for patent protection for
24
       “Implantable Medical Device with Multi-Band Loop Antenna” for its cochlear implants. On May
25
26     19, 2020, the United States Patent and Trademark Office granted the request and issued CLTD

27     Patent Number 10,658,745.
28   146. On September 8, 2017 Defendant CLTD filed an application for patent protection for

                                                    27
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 28 of 60



 1     “Controlling a Link For Different Load Conditions” for its cochlear implants. On May 12, 2020,
 2
       the United States Patent and Trademark Office granted the request and issued CLTD Patent
 3
       Number 10,652,667.
 4
     147. On September 15, 2017 Defendant CLTD filed an application for patent protection for
 5
 6     “Hearing Implant Accessory” for its cochlear implants. On August 13, 2019, the United States

 7     Patent and Trademark Office granted the request and issued CLTD Patent Number D856,522.
 8   148. On October 24, 2017, Defendant CLTD filed with the United States Patent and Trademark
 9
       Office an application for patent protection for “Signal Amplifier” for its cochlear implants. On
10
       October 22, 2019, the United States Patent and Trademark Office granted the request and issued
11
       CLTD Patent Number 10,455,334.
12
13   149. On November 17, 2017 Defendant CLTD filed an application for patent protection for

14     “Cassette With Magnet” for its cochlear implants. On May 28, 2019, the United States Patent and
15     Trademark Office granted the request and issued CLTD Patent Number D849,740.
16
     150. On November 20, 2017 Defendant CLTD filed an application for patent protection for
17
       “External Unit Of An Implanted Medical Device” for its cochlear implants. On February 11,
18
19     2020, the United States Patent and Trademark Office granted the request and issued CLTD Patent

20     Number 10,556,110.

21   151. On November 20, 2017 Defendant CLTD filed an application for patent protection for
22
       “Stimulation Prosthesis With Configurable Data Link” for its cochlear implants. On June 9,
23
       2020, the United States Patent and Trademark Office granted the request and issued CLTD Patent
24
       Number RE48,039.
25
26   152. On December 21, 2017 Defendant CLTD filed an application for patent protection for

27     “Implanted Auditory Prosthesis Control By Component Movement” for its cochlear implants. On
28     May 26, 2020, the United States Patent and Trademark Office granted the request and issued

                                                     28
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 29 of 60



 1     CLTD Patent Number 10,661,084.
 2
     153. On January 16, 2018 Defendant CLTD filed an application for patent protection for “Power
 3
       Management Features” for its cochlear implants. On February 4, 2020, the United States Patent
 4
       and Trademark Office granted the request and issued CLTD Patent Number 10,555,093.
 5
 6   154. On January 19, 2018 Defendant CLTD filed an application for patent protection for “Hearing

 7     Implant Accessory” for its cochlear implants. On October 1, 2019, the United States Patent and
 8     Trademark Office granted the request and issued CLTD Patent Number D861,719.
 9
     155. On February 23, 2018, Defendant CLTD filed with the United States Patent and Trademark
10
       Office an application for patent protection for “Distributed Processing Of Electrophysiological
11
       Signals” for its cochlear implants. On April 9, 2019, the United States Patent and Trademark
12
13     Office granted the request and issued CLTD Patent Number 10,252,054.

14   156. On February 23, 2018, Defendant CLTD filed with the United States Patent and Trademark
15     Office an application for patent protection for “Outcome Tracking In Sensory Prostheses” for its
16
       cochlear implants. On April 23, 2019, the United States Patent and Trademark Office granted the
17
       request and issued CLTD Patent Number 10,271,147.
18
19   157. On February 26, 2018, Defendant CLTD filed with the United States Patent and Trademark

20     Office an application for patent protection for “Implantable auditory prosthesis having isolated

21     components” for its cochlear implants. On September 3, 2019, the United States Patent and
22
       Trademark Office granted the request and issued CLTD Patent Number 10,398,891.
23
     158. On April 9, 2018 Defendant CLTD filed an application for patent protection for “Shifting Of
24
       Output In A Sense Prosthesis” for its cochlear implants. On April 7, 2020, the United States
25
26     Patent and Trademark Office granted the request and issued CLTD Patent Number 10,610,687.

27   159. On April 20, 2018, Defendant CLTD filed with the United States Patent and Trademark
28     Office an application for patent protection for “Stimulation Management” for its cochlear

                                                      29
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 30 of 60



 1     implants. On October 1, 2019, the United States Patent and Trademark Office granted the request
 2
       and issued CLTD Patent Number 10,426,957.
 3
     160. On May 1, 2018, Defendant CLTD filed with the United States Patent and Trademark Office
 4
       an application for patent protection for “System And Method For Improving Data Integrity And
 5
 6     Power Efficiency” for its cochlear implants. On August 27, 2019, the United States Patent and

 7     Trademark Office granted the request and issued CLTD Patent Number 10,397,715.
 8   161. On May 9, 2018, Defendant CLTD filed with the United States Patent and Trademark Office
 9
       an application for patent protection for “Magnetic User Interface Controls” for its cochlear
10
       implants. On May 28, 2019, the United States Patent and Trademark Office granted the request
11
       and issued CLTD Patent Number 10,306,383.
12
13   162. On May 14, 2018 Defendant CLTD filed an application for patent protection for

14     “Percutaneous Vibration Conductor” for its cochlear implants. On June 9, 2020, the United
15     States Patent and Trademark Office granted the request and issued CLTD Patent Number
16
       10,681,478.
17
     163. On August 30, 2018, Defendant CLTD filed with the United States Patent and Trademark
18
19     Office an application for patent protection for “Low-Power Active Bone Conduction Devices” for

20     its bone-anchored hearing devices. On November 17, 2019, the United States Patent and

21     Trademark Office granted the request and issued CLTD Patent Number 10,477,331.
22
     164. On September 12, 2018 Defendant CLTD filed an application for patent protection for
23
       “Magnet Positioning In An External Device” for its cochlear implants. On March 3, 2020, the
24
       United States Patent and Trademark Office granted the request and issued CLTD Patent Number
25
26     10,582,318.

27   165. At all times relevant, CLTD directed CAM with respect to obtaining FDA regulatory
28     approval to sell numerous CLTD-manufactured Class III medical devices in the United States,

                                                      30
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 31 of 60



 1     including the Subject Cochlear Implant sold and delivered to Plaintiff in New York.
 2
     166.   At all times relevant, CAM has acted at the specific direction and exclusive control of its
 3
       parent corporation, CLTD, with respect to obtaining FDA regulatory approval to sell numerous
 4
       CLTD-manufactured Class III medical devices in the United States, including the Cochlear
 5
 6     Implant sold and delivered to Plaintiff in New York.

 7   167.   At all times relevant, CLTD advertised, marketed, and sold its Cochlear Nucleus CI512
 8     medical devices, including Plaintiff's Subject Cochlear Implant, to medical providers and
 9
       consumers in New York, including to Plaintiffs surgeon, hospital and Plaintiff.
10
     168.   In its Annual Report of 2017, CLTD represents that it has “a deep geographical reach,
11
       selling in over 100 countries, with a direct presence in over 20 countries and a global workforce
12
13     of over 2,000 employees.”

14   169.   In its Annual Report of 2017, CLTD represents that it purposefully and intentionally directs
15     its products into the United States and that “[s]urgeries for seniors, in the US in particular, are
16
       increasingly being driven by the Company’s direct-to-consumer marketing campaigns.”
17
     170.   At all times relevant, CLTD targeted medical providers and consumers in New York for the
18
19     sale of Cochlear Nucleus CI512 medical devices, including Plaintiff's Subject Cochlear Implant.

20   171.   At all times relevant, CLTD has advertised on its principal website, www.cochlear.com, the

21     "Cochlear Awareness Network Events" that Defendants regularly sponsor and host in multiple
22
       locations in New York, where consumers like Plaintiff can "Explore how the Cochlear®
23
       Awareness Network can be a resource for those seeking information on advanced hearing loss
24
       solutions and provide support to those who have Nucleus® Cochlear Implant and Baha®
25
26     technology!”

27   172.   Through Cochlear's website www.cochlearcommunity.com, CLTD sponsors various
28     meetings throughout the United States which it describes as being "for CI Users and family

                                                        31
      Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 32 of 60



 1     members of CI users."
 2
     173. At all times relevant Defendants, both individually and collectively, were engaged in the
 3
       business of designing, licensing, manufacturing, distributing, selling, marketing, obtaining
 4
       regulatory approval for, and introducing into the stream of commerce throughout the United
 5
 6     States, including the forum state of New York, numerous products manufactured by CLTD,

 7     including Plaintiff’s Subject Cochlear Implant.
 8   174.   As a result of all of the foregoing, Defendants sold and delivered the Subject Cochlear
 9
       Implant in the forum state of New York.
10
     175.   As a result of all of the foregoing, Defendants' sale and delivery of the Subject Cochlear
11
       Implant in the forum state of New York was not simply an isolated occurrence, but rather arose
12
13     from Defendants' efforts to create and serve the market for their products, including the Subject

14     Cochlear Implant, in the forum state of New York.
15   176. As a result of all of the foregoing, the Subject Cochlear Implant was surgically implanted
16
       into the minor Plaintiff in Albany, Albany County, New York.
17
     177. CLTD has regularly, and purposefully availed itself to the benefits and protections of the law
18
19     of the United States by filing at least six (6) lawsuits in Federal Courts across the United States

20     from 1990 through as recently as 2018.

21   178. In its Annual Report of 2014, CLTD states that its Hybrid System “was launched in the
22
       United States of America in April after the FDA granted regulatory approval” again establishing
23
       that CLTD intentionally, and purposefully avails itself to the consumer market and laws of the
24
       United States.
25
26                                     JURISDICTION AND VENUE

27
     179.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)
28
       because there is complete diversity of citizenship between Plaintiff and Defendants, and the

                                                       32
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 33 of 60



 1      amount in controversy, exclusive of interest and costs, exceeds $75,000.
 2
     180.    Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(2), because a
 3
        substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this
 4
        district, including Plaintiff’s receipt, surgical implantation and surgical removal of the Subject
 5
 6      Cochlear Implant in Albany, Albany County, New York.

 7   181. Defendants are subject to personal jurisdiction in this district because Plaintiff’s
 8      claims arise from Defendants' actions in transacting business in the State of New York, and
 9
        Defendants' commission of a tortious act in the State of New York.
10
     182. Defendant CLTD’s actions, by which it both purposefully availed itself to the
11
        forum state of New York and delivered Class III medical devices, including the Subject Cochlear
12
13      Implant, into a stream of commerce that CLTD itself created with the knowledge and expectation

14      that the medical devices it manufactured would be purchased by and surgically implanted into
15      consumers in New York, such as the minor Plaintiff, include:
16
            a. Establishing CAM as its wholly owned U.S. subsidiary to perform sales,
17
     marketing, distribution, service, finance, regulatory and administration of CLTD’s products,
18
19   including the Cochlear Implant, in the United States, including the forum state of New York, for the

20   exclusive benefit of Cochlear.

21          b. Carrying on purposeful business activity in New York through its wholly owned
22
     subsidiary, CAM, which only markets and sells CLTD manufactured products, by such actions as
23
     having Plaintiff's hospital and Plaintiff as customers for its Class III medical devices, including the
24
     Subject Cochlear Implant;
25
26          c. Having actual knowledge and purposefully directing that the products that it
27
     manufactured, including the Subject Cochlear Implant, were being marketed and sold in the forum
28
     state of New York;

                                                        33
           Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 34 of 60



 1             d. Targeting the forum state of New York by soliciting business in New York through its
 2
     wholly owned subsidiary, CAM, as well as through its own CLTD website
 3
     reasonably designed to reach consumers such as Plaintiff and Plaintiff’s parents;
 4
               e. Purposefully availing itself to the laws and protections of the United States by marketing
 5
 6   its products, including the Subject Cochlear Implant, to consumers, including Plaintiff and the minor

 7   Plaintiff’s parents, by using CLTD’s trademarks registered with the U.S. Patent and Trademark
 8   Office;
 9
               f. Purposefully availing itself to the laws and protections of the United States by protecting
10
     its intellectual property rights in its products marketed and sold in the United States, including New
11
     York, through the more than 200 patents issued to CLTD by the U.S. Patent and Trademark Office;
12
13             g. Performing testing services in New York on Cochlear manufactured Class

14   III medical devices, including the Subject Cochlear Implant, through employees or agents of
15   Defendants;
16
               h. Filing lawsuits in multiple Federal Courts in the United States to protect its patents and
17
     trademarks; and
18
19             i. Identifying in its Annual Reports Cochlear Americas as a “Controlled Entity” of CLTD’s

20   for which CLTD has 100% ownership interest.

21    183. Defendants are subject to personal jurisdiction in this district in accordance with New York’s
22
     long-arm statute and federal constitutional requirements because they have both purposefully availed
23
     themselves of the laws and protections of the forum state of New York, and Plaintiff's claims
24
     complained of herein arise out of and/or relate to both Defendants' transaction of business within
25
26   the State of New York, and Defendants' commission of tortious acts within the State of New York

27   which were the direct cause of Plaintiff’s injuries complained of herein.
28   ///

                                                          34
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 35 of 60



 1                                        FACTUAL BACKGROUND
 2
                                               Cochlear Implants
 3
        184. Cochlear Implants are surgically implanted medical devices that provide a sense of sound to
 4
     people who are either profoundly deaf or severely hard of hearing.
 5
 6      185. The Cochlear Implant is intended to convert sound into electrical energy that activates

 7   the auditory nerve, which then sends the information to the brain, where it is interpreted as sound.
 8      186. Plaintiff's Subject Cochlear Implant is part of a system that contains both internal and
 9
     external components.
10
        187. Plaintiff's Subject Cochlear Implant's system's external components include a sound
11
     processor and magnetic coil that are worn behind the ear.
12
13      188. Plaintiff's Subject Cochlear Implant's system's internal (surgically implanted) components

14   include a receiver/stimulator that is housed in what is designed as, and is required to be a
15   hermetically sealed (i.e. moisture impervious) titanium chassis; a platinum receiver coil; and an
16
     intra-cochlear electrode array. The internal components are surgically implanted into the mastoid
17
     portion of the skull, and into the cochlea (inner ear).
18
19      189. Plaintiff’s Cochlear Implant's internal receiver/stimulator contains a feedthrough assembly

20   that provides the connection between the electrical circuitry contained in the Cochlear Implant's

21   intended-to-be hermetically sealed (i.e. moisture impervious) titanium chassis, and the
22
     Cochlear Implant's intra-cochlear electrode array.
23
        190. The FDA approved a certain design, materials, construction, manufacturing method, testing,
24
     and labeling of Defendants' Cochlear Nucleus CI512 cochlear implant medical device pursuant to
25
26   that agency's premarket approval process ("PMA").

27
        191. The CI512 model cochlear implant was approved as supplement S048 to PMA
28
     P970051, which PMA was originally approved by the FDA on or about June 25, 1998. The FDA

                                                          35
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 36 of 60



 1   approved PMA supplement S048 for the CI512 model cochlear implant on August 28, 2009.
 2
        192. Once a device has received PMA, the Medical Device Amendments of 1976
 3
     ("MDA"), 21 U. S. C. §360c et seq., forbid the manufacturer from making, without FDA
 4
     permission, changes in design specifications, manufacturing processes, labeling, or any other
 5
 6   attribute, that would affect safety or effectiveness.

 7      193. Once the FDA approves a medical device, any information that reasonably
 8   suggests that the device (1) "[m]ay have caused or contributed to a death or serious injury" or (2)
 9
     "[h]as malfunctioned" and that any recurring malfunction that "would be likely to cause or
10
     contribute to a death or serious injury" must be reported to the FDA. 21 C.F.R. § 803.50(a); see 21
11
     U.S.C. § 360i(a).
12
13      194. As is more fully set forth herein, with respect to Plaintiff’s Subject Cochlear Implant,

14   Defendants failed to comply with the specifications and requirements of the PMA, federal law
15   and federal regulations. As a proximate result thereof, Plaintiff suffered injuries and damages of
16
     a personal and pecuniary nature.
17
     THE COCHLEAR NUCLEUS CI500 RANGE FAILURE AND RECALL
18
19      195. Starting no later than November 2010, Defendants CLTD and CAM began

20   receiving reports of malfunctions in the Cochlear Nucleus CI500 range of cochlear implant

21   medical devices which occurred without any apparent external cause.
22
        196. Starting no later than November 2010, Defendants CLTD and CAM began
23
     receiving explanted devices from the Cochlear Nucleus CI500 range which had malfunctioned.
24
     Defendants began performing failure analysis tests on those devices to determine the cause of the
25
26   malfunctions.

27      197. Devices in the CI500 range, including the CI512 model, continued to malfunction
28   without any apparent external cause through the end of 2010 and into the beginning of 2011.

                                                         36
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 37 of 60



 1      198. Starting in March 2011, the number of complaints Defendants CLTD and CAM
 2
     received monthly regarding devices malfunctioning without any apparent external cause more
 3
     than doubled. Defendants CLTD and CAM continued to receive these explanted devices and
 4
     continued to perform failure analysis tests.
 5
 6      199. Notwithstanding the alarming number of failures of the devices in the CI500

 7   range, Defendants continued to market defective devices and continued to do so until complaints
 8   from CI implantation surgeons forced CAM to issue a nationwide recall.
 9
        200. Prior to Plaintiff’s right-sided cochlear implant surgery on May 24, 2011, Defendants CLTD
10
     and CAM had received approximately one hundred (100) reports of malfunctioning CI500 implants,
11
     which included the Cochlear Nucleus CI512 model (the model of Plaintiff’s Subject Cochlear
12
13   Implant).

14      201. Upon information and belief, as a result of their failure analysis tests performed in
15   late 2010 and early 2011, Defendants CLTD and CAM knew the CI500 range of implants had
16
     a problem with moisture leaking into the devices months before Plaintiff received his cochlear
17
     implant.
18
19      202. On or about September 13, 2011, the Australian government issued an urgent

20   medical device recall and hazard alert in connection with unimplanted Cochlear Nucleus CI500

21   range of cochlear implant medical devices, which included the Cochlear Nucleus CI512 model
22
     (the model of Plaintiff’s Subject Cochlear Implant).
23
        203. The stated reason for the Australian governmental recall was that it followed a
24
     recent increase in the number of failures of Cochlear Nucleus CI512 model cochlear implants.
25
26   The recall was considered a safety related recall.

27      204. In September 2011 Defendant CAM sent an "URGENT MEDICAL DEVICE
28   RECALL" letter to its affected customers. The letter described the product, the problem, and

                                                          37
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 38 of 60



 1   actions to be taken by the customers. The letter instructed customers to examine their inventory
 2
     and quarantine the affected product.
 3
        205. On or about October 3, 2011 the FDA issued a Class 2 Recall, pursuant to Recall
 4
     Number Z-0003-2012, for unimplanted Cochlear Nucleus CI512 model cochlear implants.
 5
 6      206. According to the FDA' s October 3, 2011 recall, the reason for the recall was that

 7   the recalled devices may shut down and cease to function.
 8      207. According to the FDA, there was worldwide distribution of the recalled devices,
 9
     including nationwide distribution in the United States.
10
        208. On or about December 16, 2011, Defendant CLTD publicly released a letter
11
     from its CEO and president, Dr. Chris Roberts, stating the following:
12
13          "This letter updates progress on investigations associated with the voluntary recall
14
            of unimplanted Nucleus CI500 series implants, specifically information on the
15
            root cause of the loss of hermeticity. The results of our investigation to date point to a loss of
16
            hermeticity from unexpected variations in the brazing process during manufacturing. Brazing
17
18          is the process that joins the feedthrough to the titanium chassis. Variations in the brazing

19          process have resulted in a limited number of implants being more susceptible to developing
20
            microcracks in the braze joint during subsequent manufacturing steps. These microcracks
21
            allow water molecules to enter the implant resulting in the malfunction of specific electronic
22
            components (typically one of four diodes).
23
24          ***

25          The overall proportion of CI500 series devices that has failed is approximately 1.9% of

26          registered implants globally with similar percentages in all three regions (The Americas,
27
            Europe Middle East & Africa (EMEA) and Asia Pacific). There were fewer reported failures
28
            in November 2011 than in October 2011."

                                                        38
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 39 of 60



 1     209. On or about February 6, 2012 Defendant CLTD publicly released another letter
 2
     from its CEO and president, Dr. Chris Roberts, advising, among other things, that:
 3
            "This letter provides the latest information regarding the voluntary recall of
 4
            unimplanted Nucleus CI500 series implants, specifically information regarding
 5
 6          the latest observations associated with the number of reported devices failing, the

 7          failure mechanism and the clinical symptoms associated with the failure
 8          mechanism. In December 2011, we reported the root cause for the loss of
 9
            hermeticity to be unexpected variations in the brazing process that joins the
10
            feedthrough to the titanium chassis during manufacturing. These variations
11
            resulted in a limited number of implants being more susceptible to developing
12
13          microcracks m the braze joint during subsequent manufacturing steps. These

14          microcracks allow water molecules to enter the implant resulting in the
15          malfunction of specific electronic components (typically one of four diodes).
16
            Failure of these electronic components results in the implant shutting down. This
17
            failure mechanism continues to be consistent with no other failure mechanism
18
19          associated with the loss of hermeticity identified. As of January 31st, 2012, the

20          overall proportion of Nucleus CI500 series devices that has been reported as

21          failed is 2.4% of registered devices globally ... "
22
       210. Plaintiff has, at all times relevant herein, suffered from profound hearing loss.
23
       211. Plaintiff was medically evaluated for a cochlear implant medical device, and
24
     determined to be an excellent candidate to receive a cochlear implant medical device.
25
26     212. On or about May 24, 2011, a Cochlear Nucleus CI5l2 cochlear implant medical device

27
28


                                                        39
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 40 of 60



 1   designed, manufactured, distributed, and placed in the stream of commerce by Defendants, was
 2
     surgically implanted into Plaintiff’s body (right ear) at the Albany Medical Center, in Albany,
 3
     Albany County, New York.
 4
        213. Thereafter, the minor Plaintiff’s Subject Cochlear Implant failed. The Subject Cochlear
 5
 6   Implant was surgically removed from Plaintiff’s body on or about October 1, 2019, at the Albany

 7   Medical Center, in Albany, Albany County, New York due to the failure of the Subject Cochlear
 8   Implant's electronic components as a result of the Subject Cochlear Implant's loss of hermeticity and
 9
     an “out- of-specification electronic assembly,” according to CLTD’s Returned Device Analysis
10
     Report and generated by CLTD itself.
11
        214. Ergo, Plaintiff’s Subject Cochlear Implant failed due to an electronic failure caused by a loss
12
13   of hermeticity (i.e. failure of the moisture impervious seal) of the titanium chassis of the Subject

14   Cochlear Implant' s internal receiver/stimulator as well as an “out-of-specification electronic
15   assembly.”
16
        215. This loss of hermeticity in Plaintiff's Subject Cochlear Implant's internal
17
     receiver/stimulator was the result of unintended variations in the brazing process that occurred
18
19   during Defendants' manufacture of Plaintiff's Cochlear Implant.

20      216. Brazing is the process that joined the feedthrough of Plaintiff's Subject Cochlear Implant

21   to its titanium chassis.
22
        217. These unintended variations m the brazing process during the manufacture of
23
     Plaintiff's Subject Cochlear Implant resulted in Plaintiff's Cochlear Implant being more susceptible
24
     to developing microcracks in its braze joint during subsequent manufacturing processes.
25
26      218. Microcracks developed in the braze joint of Plaintiff's Cochlear Implant during

27   the manufacturing process.
28      219. Defendants thereafter failed to detect the microcracks in the Subject Cochlear

                                                        40
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 41 of 60



 1   Implant's braze joint during its manufacturing process and related testing.
 2
        220. The microcracks in Plaintiff's Cochlear Implant's braze joint existed at the time
 3
     that Plaintiff's Cochlear Implant left the Defendants’ possession.
 4
        221. Microcracks in the braze joint of Plaintiff's Subject Cochlear Implant allowed water
 5
 6   molecules to enter Plaintiff's Cochlear Implant and cause the malfunction and eventual failure of

 7   the Subject Cochlear Implant's electronic components and constituted a manufacturing defect which
 8   was causal to the Subject Cochlear Implant’s failure and the minor Plaintiff’s damages.
 9
        222. Additionally, during the manufacturing process, Defendants failed to manufacture the
10
     electronic assembly of the Subject Cochlear Implant according to their design and manufacturing
11
     specifications as set forth in the PMAs.
12
13      223. Defendants additionally failed to detect the out-of-specification electronic assembly in the

14   Subject Cochlear Implant during its manufacturing process and related testing.
15      224. The out-of-specification electronic assembly was unintended by Defendants.
16
        225. The out-of-specification electronic assembly existed at the time the Subject Cochlear
17
     Implant left the Defendants’ possession.
18
19      226. The out-of-specification electronic assembly constituted a manufacturing defect which was

20   causal to the Subject Cochlear Implant’s failure and the minor Plaintiff’s damages.

21   FEDERAL REQUIREMENTS:
22
        227. The Cochlear Implant is a Class III medical device regulated by the United States
23
     Food and Drug Administration ("FDA").
24
        228. The FDA requires a device that has received premarket approval, such as the
25
26   Cochlear Implant, to be made with no deviations from the specifications in its approval

27   application, for the reason that the FDA has determined that the approved form provides a
28   reasonable assurance of safety and effectiveness.

                                                         41
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 42 of 60



 1      229. Specifically, 21 C.F.R.§ 814.80 provides that "[a] device may not be
 2
     manufactured, packaged, stored, labeled, distributed, or advertised in a manner that is
 3
     inconsistent with any conditions to approval specified in the PMA approval order for the
 4
     device."
 5
 6      230. A medical device is deemed to be adulterated if, among other things, it fails to

 7   meet established performance standards, or if the methods, facilities or controls used for its
 8   manufacture, packing, storage or installation are not in conformity with federal requirements.
 9
     See 21 U.S.C. § 351.
10
        231. Medical device manufacturers such as Defendants are required to comply with
11
     FDA regulation of medical devices in order to prohibit the introduction of medical devices that
12
13   are adulterated or misbranded, and to assure the safety and effectiveness of medical devices.

14      232. In addition to the conditions to approval specified in the PMA approval order for
15   the medical device, the Secretary of Health and Human Services may prescribe regulations
16
     requiring that the methods used in, and the facilities and controls used for, the manufacture,
17
     preproduction design validation (including a process to assess the performance of a device but not
18
19   including an evaluation of the safety or effectiveness of a device), packaging, storage, and

20   installation of a device conform to current good manufacturing practices, as prescribed in such

21   regulations, to assure that the device will be safe and effective and otherwise in compliance with
22
     federal law. 21 U.S.C. § 360j(f).
23
        233. The regulations requiring conformance to good manufacturing practices are set
24
     forth in 21 CFR § 820 et seq.
25
26      234. Pursuant to 21 CFR § 820. l (c), the failure to comply with the provisions in Part

27   820 renders a device adulterated under section 501 (h) of the Federal Food Drug & Cosmetic Act
28   ("the Act") (21 U.S.C. § 351 ).

                                                        42
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 43 of 60



 1      235. Pursuant to 21 CFR § 820.30(g), each manufacturer of a medical device, such as
 2
     Defendants, shall establish and maintain procedures for validating the device design. Design
 3
     validation shall be performed under defined operating conditions on initial production units, lots,
 4
     or batches, or their equivalents. Design validations shall ensure that devices conform to defined
 5
 6   user needs and intended uses and shall include testing of production units under actual or

 7   simulated use conditions. 21 CFR § 820.30(g) (Emphasis added).
 8      236. On Plaintiff’s information and belief, at all times relevant Defendants failed to
 9
     perform the mandated design validation by testing production units of the Cochlear Nucleus
10
     CI512 under actual or simulated use conditions, in violation of 21 CFR § 820.30(g).
11
        237. Prior to the date that Plaintiff was implanted with the Subject Cochlear Implant,
12
13   Defendants had received information that reasonably suggested that the Cochlear Nucleus CI512

14   "[m]ay have caused or contributed to a serious injury" or "malfunctioned" and that any recurring
15   malfunction would be likely to cause or contribute to a death or serious injury of other recipients but
16
     failed to report this information to the FDA pursuant to 21 C.F.R. § 803.50(a) and 21 U.S.C. §
17
     360i(a).
18
19   FAILURE TO ACHIEVE A HERMETIC SEAL

20      238. Plaintiff’s Cochlear Implant experienced an unintended loss of hermeticity.

21      239. This loss of hermeticity was the result of unintended variations in the brazing
22
     process during Defendants' manufacture of Plaintiff’s Cochlear Implant, and such unintended
23
     variations in the brazing process were contrary to the requirements of the PMA, federal law, and
24
     federal regulations.
25
26      240. Brazing is the metal-joining manufacturing process that joined the feedthrough of

27   Plaintiff's Cochlear Implant to the receiver/stimulator's titanium chassis.
28      241. Unintended variations in the brazing process during Defendants' manufacture of

                                                        43
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 44 of 60



 1   Plaintiff's Cochlear Implant that were contrary to the requirements of the PMA, federal law, and
 2
     federal regulations, resulted in Plaintiff's Cochlear Implant being more susceptible to developing
 3
     microcracks in its braze joint during Defendants' subsequent manufacturing steps.
 4
        242. As a result of these unintended variations in the brazing process during
 5
 6   Defendants' manufacture of Plaintiff's Cochlear Implant, microcracks developed in Plaintiff's

 7   Cochlear Implant's braze joint during its manufacturing process, which process was contrary to
 8   the requirements of the PMA, federal law, and federal regulations.
 9
        243. Defendants failed to detect these microcracks in the braze joint of Plaintiff's
10
     Cochlear Implant during the manufacturing process, or after the manufacturing process but
11
     before the Cochlear Implant left Defendants' control, contrary to the requirements of the PMA,
12
13   federal law, and federal regulations.

14      244. These micro cracks in the braze joint of Plaintiff's Cochlear Implant existed at the
15   time that Plaintiff's Cochlear Implant left the possession of Defendants for sale, contrary to the
16
     requirements of the PMA, federal law, and federal regulations.
17
        245. As a result of the microcracks that existed in the braze joint of Plaintiff's Cochlear
18
19   Implant at the time that Plaintiff's Cochlear Implant left the possession of Defendants for sale,

20   Plaintiff's Cochlear Implant was adulterated pursuant to 21 U.S.C. § 351 because, among other

21   things, it failed to meet established performance standards, and/or the methods, facilities, or
22
     controls used for its manufacture, packing, storage or installation was not in conformity with
23
     federal requirements. See 21 U.S.C. § 351.
24
        246. As a result of the microcracks that existed in the braze joint of Plaintiff's Cochlear
25
26   Implant at the time that Plaintiff's Cochlear Implant left the possession of Defendants, Plaintiff's

27   Cochlear Implant was misbranded because, among other things, it was dangerous to health when
28   used in the manner prescribed, recommended or suggested in the labeling thereof. See 21 U.S.C.

                                                        44
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 45 of 60



 1   § 352.
 2
        247. Plaintiff's Cochlear Implant was adulterated pursuant to 21 U.S.C. § 351 because
 3
     Defendants failed, among other things, to establish and maintain CGMP for Plaintiff's Cochlear
 4
     Implant in accordance with 21 CFR § 820 et seq., as set forth above, by failing to perform the
 5
 6   mandated design validation by testing production units of the Cochlear Nucleus CI512 under

 7   actual or simulated use conditions, in violation of 21 CFR § 820.30(g). As a result of
 8   Defendants' failure to establish and maintain CGMP as set forth above, Plaintiff's Cochlear
 9
     Implant was adulterated, defective, and failed, resulting in injuries to Plaintiff.
10
        248. If Defendants had complied with the federal requirements regarding CGMP in the
11
     manufacture of Plaintiff's Cochlear Implant, then Plaintiff's Cochlear Implant would have
12
13   undergone manufacturing related testing in accordance with the PMA that would have revealed

14   the microcracks that existed in the braze joint of Plaintiff's Cochlear Implant at the time that
15   Plaintiff's Cochlear Implant left the possession of Defendants for sale, such that the defective
16
     Cochlear Implant would not have been implanted in Plaintiff's body.
17
        249. Additionally, during the manufacture of Plaintiff's Cochlear Implant, Defendants'
18
19   unintended variations in the brazing process, and the microcracks that existed in the braze joint

20   of Plaintiff's Cochlear Implant as a result thereof, deviated from the conditions of approval

21   specified in the PMA order for the Cochlear Implant, and violated the PMA, CGMP, federal law
22
     and federal regulations because Defendants:
23
              a. Failed to comply with MIL-STD-883 Test Method 1014 in the manufacture of the
24
     Cochlear Implant, by performing the "bubble test" before the "fine leak" test;
25
26            b. Failed to comply with MIL-STD-883 Test Method 2009 and/or JEDEC Standard in the

27   manufacture of the Cochlear Implant;
28            c. Failed to comply with MIL-STD-883 Test Method 1018, by failing to properly set

                                                         45
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 46 of 60



 1   calibrations in the equipment necessary for the proper functioning of the
 2
     equipment;
 3
            d. Failed to qualify the Cochlear Implant using a hydrostatic pressure test and a
 4
     corrosion test known, respectively, as QTP1190 and QTRl 190;
 5
 6          e. Failed to perform the QTPl 190 or the QTRl 190 tests as required or in the

 7   alternative, performed these tests improperly on the Cochlear Implant;
 8          f. Failed to comply with the specified hermetic seal test procedures during the
 9
     Cochlear Implant's manufacture;
10
            g. Failed to perform the required visual inspections of the Cochlear Implant, and
11
     therefore failed to visualize the microcracks that existed in the Cochlear Implant' s
12
13   braze joint;

14          h. Failed to follow the criteria for rejecting the Cochlear Implant as a result of the
15   presence of microcracks in the Cochlear Implant's braze joint;
16
            i. Failed to utilize the equipment, including the correct microscopic equipment,
17
     specified in the PMA necessary to observe the presence of microcracks in the
18
19   Cochlear Implant's braze joint;

20          j. Failed to use alloy material in the Cochlear Implant's braze joint that was in

21   compliance with specifications;
22
            k. Failed to follow the process set forth in the PMA for the detection of alloy
23
     material that was not in compliance with the specifications, prior to using the noncompliant
24
     alloy material in the Cochlear Implant' s manufacturing process;
25
26          l. Employed a laser, resistance welder, or oven in the Cochlear Implant's

27   manufacturing process that failed to conform to specifications;
28          m. Failed to control the environmental conditions inside the oven employed in the

                                                        46
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 47 of 60



 1   Cochlear Implant's manufacturing process by failing to utilize temperatures
 2
     specified;
 3
            n. Failed to inspect and control the hermetic sealing equipment used in the
 4
     manufacture of the Cochlear Implant, including environmental control systems
 5
 6   such as the laser and/or the manufacturing oven, to verify that such equipment and

 7   systems functioned as required;
 8          o. Failed to utilize the manufacturing oven under the atmospheric conditions
 9
     specified for the manufacture of the Cochlear Implant;
10
            p. Failed to employ procedures in the manufacture of the Cochlear Implant to
11
     prevent contamination of the braze joint, as specified;
12
13          q. Failed to maintain procedures in the manufacture of the Cochlear Implant for the

14   identification and removal of manufacturing material which could reasonably be
15   expected to have an adverse effect on product quality to ensure that it is removed
16
     or limited to an amount that does not adversely affect the quality of the Cochlear
17
     Implant, as required;
18
19          r. Failed to establish and maintain procedures in the manufacturing process to

20   control cochlear implants, including Plaintiffs Cochlear Implant, that failed to

21   conform to specified requirements;
22
            s. Failed to develop, conduct, control, and monitor its production processes as
23
     required to ensure that the Cochlear Implant conformed to specifications;
24
            t. Misbranded the Cochlear Implant by concealing known risks, in violation of 21
25
26   C.F.R. §§803.50(a)( l ) and 806.10(a)(l );

27          u. Failed to perform design validation testing including accelerated life cycle testing
28   in an environment mimicking the human implant environment, in violation of 21

                                                       47
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 48 of 60



 1   CFR 820.30(g);
 2
            v. Failed to validate the entire device, not just component parts, as required;
 3
            w. Failed to execute properly on the manufacturing floor by failing to execute
 4
     pursuant to the FDA baseline set of documents in the PMA relating to
 5
 6   manufacturing processes necessary to prevent microcracks in the Cochlear

 7   Implant's braze joint;
 8          x. Violated specific CGMP in the manufacture of the Cochlear Implant, including
 9
     the failure to conduct management reviews with sufficient frequency, failure to
10
     establish required auditing, training, operating, testing, and quality assurance
11
     procedures including supplier quality procedures and audits;
12
13          y. Failed to conduct adequate post-marketing surveillance of the Cochlear Nucleus

14   CI512, as required;
15          z. Failed to notify and warn the public, including Plaintiff or Plaintiffs physician, of
16
     reported incidents of failure, necessitating surgery, personal injury attendant to the
17
     failure, thus misrepresenting the safety of the Cochlear Implant;
18
19          aa. Failed to use due care in the testing, formulation, inspection, distribution, sale and

20   instructions regarding the Cochlear Nucleus CI512 at all times prior to Plaintiffs

21   injuries having manifested themselves, as required;
22
            bb. Continued to promote and market the Cochlear Nucleus CI512 despite their
23
     knowledge of these risks at the time that Plaintiff was implanted with the
24
     Subject Cochlear Implant;
25
26          cc. Failed to inspect environmental control systems, including those in the

27   manufacturing oven, to verify that the systems functioned pursuant requirements; and
28          dd. Failed to report to the FDA information that Defendants received that reasonably

                                                        48
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 49 of 60



 1   suggested that the Cochlear Nucleus CI512 cochlear implants (1) "[m]ay have
 2
     caused or contributed to a serious injury" or "malfunctioned" and that any
 3
     recurring malfunction would be likely to cause or contribute to a death or serious
 4
     injury but failed to report this information pursuant to 21 C.F.R. § 803.50(a) and 21 U.S.C. §
 5
 6   360i(a).

 7   OUT-OF-SPECIFICATION ELECTRONIC ASSEMBLY
 8      250. Plaintiff’s Cochlear Implant also failed because of an unintended out-of-specification
 9
     electronic assembly.
10
        251. This out-of-specification electronic assembly was the result of unintended deviations in the
11
     manufacturing process during Defendants' manufacture of Plaintiff’s Subject Cochlear Implant, and
12
13   such unintended deviations were contrary to the requirements of the PMA, federal law, and federal

14   regulations.
15      252. The electronic assembly include the electrodes and electrode array that runs from inside the
16
     Subject Cochlear Implant’s chassis through Plaintiff’s cochlea.
17
        253. Defendants failed to detect this unintended out-of-specification electronic assembly
18
19   during the manufacturing process, or after the manufacturing process but before the Subject

20   Cochlear Implant left Defendants' possession, contrary to the requirements of the PMA,

21   federal law, and federal regulations.
22
        254. This unintended out-of-specification electronic assembly in Plaintiff's Subject Cochlear
23
     Implant existed at the time that Plaintiff's Cochlear Implant left the possession of Defendants for
24
     sale, contrary to the requirements of the PMA, federal law, and federal regulations.
25
26      255. As a result of the unintended out-of-specification electronic assembly in Plaintiff's Subject

27   Cochlear Implant that existed at the time that Plaintiff's Cochlear Implant left the possession of
28   Defendants for sale, Plaintiff's Cochlear Implant was adulterated pursuant to 21 U.S.C. § 351

                                                        49
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 50 of 60



 1   because, among other things, it failed to meet established performance standards, and/or the
 2
     methods, facilities, or controls used for its manufacture, packing, storage or installation was not in
 3
     conformity with federal requirements. See 21 U.S.C. § 351.
 4
 5      256. As a result of the unintended out-of-specification electronic assembly in Plaintiff's Subject

 6   Cochlear Implant that existed at the time that Plaintiff's Cochlear Implant left the possession of
 7
     Defendants, Plaintiff's Subject Cochlear Implant was misbranded because, among other things, it
 8
     was dangerous to health when used in the manner prescribed, recommended or suggested in the
 9
     labeling thereof. See 21 U.S.C. § 352.
10
11      257. Plaintiff's Subject Cochlear Implant was adulterated pursuant to 21 U.S.C. § 351 because

12   Defendants failed, among other things, to establish and maintain CGMP for Plaintiff's Subject
13   Cochlear Implant in accordance with 21 CFR § 820 et seq., as set forth above, by failing to perform
14
     the mandated design validation by testing production units of the Cochlear Nucleus CI512 under
15
     actual or simulated use conditions, in violation of 21 CFR § 820.30(g). As a result of Defendants'
16
     failure to establish and maintain CGMP as set forth above, Plaintiff's Cochlear Implant was
17
18   adulterated, defective, and failed, resulting in injuries to Plaintiff.

19      258. If Defendants had complied with the federal requirements regarding CGMP in the
20
     manufacture of Plaintiff's Subject Cochlear Implant, then Plaintiff's Subject Cochlear Implant would
21
     have undergone manufacturing related testing in accordance with the PMA that would have revealed
22
     the unintended out-of-specification electronic assembly in Plaintiff's Subject Cochlear Implant at the
23
24   time that Plaintiff's Subject Cochlear Implant left the possession of Defendants for sale, such that the

25   defective Subject Cochlear Implant would not have been implanted in Plaintiff's body.

26      259. Additionally, during the manufacture of Plaintiff's Subject Cochlear Implant, Defendants'
27
     unintended deviations in said process resulting in the manufacture of an out-of-specification
28
     electronic assembly in Plaintiff's Subject Cochlear Implant, deviated from the conditions of approval

                                                          50
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 51 of 60



 1   specified in the PMA order for the Cochlear Implant, and violated the PMA, CGMP, federal law and
 2
     federal regulations because Defendants:
 3
            a. Failed to comply with the specified electronic assembly procedures during the
 4
     Subject Cochlear Implant's manufacture;
 5
 6          b. Failed to perform the required visual inspections of the Subject Cochlear Implant, and

 7   therefore failed to visualize the out-of-specification electronic assembly that existed in the Subject
 8   Cochlear Implant;
 9
            c. Failed to follow the criteria for rejecting the Subject Cochlear Implant as a result of the
10
     presence of an out-of-specification electronic assembly in the Subject Cochlear Implant;
11
            d. Failed to utilize the equipment, including the correct microscopic equipment,
12
13   specified in the PMA necessary to observe the presence of an out-of-specification electronic

14   assembly in the Subject Cochlear Implant;
15          e. Failed to use the electronic assembly in the Subject Cochlear Implant that was in
16
     compliance with specifications;
17
            f. Failed to follow the process set forth in the PMA for the detection of an out-of-
18
19   specification electronic assembly that was not in compliance with the specifications, prior to using

20   the noncompliant electronic assembly in the Subject Cochlear Implant' s manufacturing process;

21          g. Employed a technique in the manufacturing process of the Subject Cochlear Implant's
22
     electronic assembly that failed to conform to specifications;
23
            h. Failed to employ procedures in the manufacture of the Subject Cochlear Implant to
24
     prevent the manufacture of an out-of-specification electronic assembly;
25
26          i. Failed to maintain procedures in the manufacture of the Subject Cochlear Implant for the

27   identification and removal of out-of-specification electronic assemblies which could reasonably be
28


                                                        51
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 52 of 60



 1   expected to have an adverse effect on product quality to ensure that it is removed from the Subject
 2
     Cochlear Implant and replaced with an electronic assembly that was within the design and
 3
     manufacturing specifications the Subject Cochlear Implant, as required;
 4
            j. Failed to establish and maintain procedures in the manufacturing process to
 5
 6   control cochlear implants, including Plaintiff’s Subject Cochlear Implant, that failed to

 7   conform to specified requirements;
 8          k. Failed to develop, conduct, control, and monitor its production processes as
 9
     required to ensure that the Subject Cochlear Implant conformed to specifications;
10
            l. Misbranded the Cochlear Implant by concealing known risks, in violation of 21
11
     C.F.R. §§803.50(a)( l ) and 806.10(a)(l );
12
13          m. Failed to perform design validation testing including accelerated life cycle testing

14   in an environment mimicking the human implant environment, in violation of 21
15   CFR 820.30(g);
16
            n. Failed to validate the entire device, not just component parts, as required;
17
            o. Failed to execute properly on the manufacturing floor by failing to execute
18
19   pursuant to the FDA baseline set of documents in the PMA relating to

20   manufacturing processes necessary to prevent an out-of-specification electronic assembly in

21   Plaintiff’s Subject Cochlear Implant;
22
            p. Violated specific CGMP in the manufacture of the Subject Cochlear Implant, including
23
     the failure to conduct management reviews with sufficient frequency, failure to
24
     establish required auditing, training, operating, testing, and quality assurance
25
26   procedures including supplier quality procedures and audits;

27          q. Failed to conduct adequate post-marketing surveillance of the Cochlear Nucleus
28   CI512, as required;

                                                        52
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 53 of 60



 1          r. Failed to notify and warn the public, including Plaintiff, Plaintiff’s parents or Plaintiff’s
 2
     physician, of reported incidents of failure, necessitating surgery, personal injury attendant to the
 3
     failure, thus misrepresenting the safety of the Subject Cochlear Implant;
 4
            s. Failed to use due care in the testing, formulation, inspection, distribution, sale and
 5
 6   instructions regarding the Cochlear Nucleus CI512 at all times prior to Plaintiff’s

 7   injuries having manifested themselves, as required;
 8          t. Continued to promote and market the Cochlear Nucleus CI512 despite their
 9
     knowledge of these risks prior to and at the time that Plaintiff was implanted with the
10
     Subject Cochlear Implant;
11
            u. Failed to report to the FDA information that Defendants received that reasonably
12
13   suggested that the Cochlear Nucleus CI512 cochlear implants (1) "[m]ay have caused or contributed

14   to a serious injury" or "malfunctioned" and that any recurring malfunction would be likely to cause
15   or contribute to a death or serious injury but failed to report this information pursuant to 21 C.F.R. §
16
     803.50(a) and 21 U.S.C. § 360i(a).
17
        260. As a result of Defendants' deviations from the conditions of approval specified in
18
19   the PMA order for the Subject Cochlear Implant, as well as CGMP, federal law and federal

20   regulations, as set forth above, Plaintiff’s Subject Cochlear Implant was adulterated, defective, and

21   failed, which was both causal to the failure and Plaintiff’s injuries.
22
                                         FIRST CAUSE OF ACTION:
23
24                 STRICT PRODUCTS LIABILITY- MANUFACTURING DEFECT

25      261. Plaintiff hereby incorporates by reference, as if fully set forth herein, each and

26   every allegation set forth in the preceding paragraphs.
27
        262. Defendants designed, manufactured, distributed, sold, supplied and placed in the stream of
28
     commerce Plaintiff’s Subject Cochlear Implant.

                                                         53
           Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 54 of 60



 1         263. Plaintiff's Subject Cochlear Implant that Defendants designed, manufactured, distributed,
 2
     sold, supplied, and placed in the stream of commerce was defective in its manufacture, construction,
 3
     or composition when it left the hands of Defendants in that Plaintiff's Subject Cochlear Implant
 4
     deviated in a material way from the PMA, CGMP, Defendants' approved product specifications,
 5
 6   Defendants' approved manufacturing performance standards, and/or other applicable federal law and

 7   federal regulations applicable to Plaintiff's Subject Cochlear Implant, as described above, posing a
 8   serious risk of medical device failure and associated medical treatment, including surgical
 9
     procedures to remove the Cochlear Implant and replace it with a non-defective cochlear implant
10
     medical device. This conduct rendered the Subject Cochlear Implant defective, adulterated, and
11
     more dangerous than a reasonably prudent consumer would expect when used in an intended or
12
13   reasonably foreseeable manner.

14         264. Plaintiff's Subject Cochlear Implant that Defendants designed, manufactured, distributed,
15   sold, supplied and placed in the stream of commerce was expected to and did reach Plaintiff without
16
     a substantial change in the condition in which it was sold.
17
           265. As a direct and proximate result of Plaintiff's use of the Subject Cochlear Implant
18
19   Designed, manufactured, distributed, sold, supplied and placed in the stream of commerce by

20   Defendants, and Defendants' failure to comply with the PMA, CGMP, Defendants' approved product

21   specifications, Defendants' approved manufacturing performance standards, and other applicable
22
     federal law and federal regulations applicable to Plaintiff's Subject Cochlear Implant, Plaintiff
23
     suffered serious physical injury, harm, damages, economic loss and will continue to suffer such
24
     harm, damages, and economic loss in the future.
25
26         266. Defendants' acts and omissions as alleged in this Complaint constitute conscious

27   disregard for human safety, warranting the imposition of punitive damages.
28
     ///

                                                          54
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 55 of 60



 1                                      SECOND CAUSE OF ACTION:
 2
                         STRICT PRODUCTS LIABILITY FAILURE TO WARN
 3
        267. Plaintiff hereby incorporates by reference, as if fully set forth herein, each and
 4
     every allegation set forth in the preceding paragraphs.
 5
 6      268. Defendants violated a state-law duty of care by failing to report known risks

 7   associated with the use of the Subject Cochlear Implant to the FDA.
 8      269. Defendants failed to adequately warn health care professionals and the public,
 9
     including Plaintiff, Plaintiff’s parents and Plaintiffs physician, of the true risks of Plaintiffs Subject
10
     Cochlear Implant, including the propensity to fail, causing pain and suffering and requiring further
11
     treatment, including surgery. Defendants failed to comply with their duty under federal law and
12
13   breached their duty to use reasonable care under applicable state negligence law.

14      270. Defendants failed to timely and reasonably warn of material facts regarding the
15   safety and efficacy of Plaintiff’s Subject Cochlear Implant.
16
        271. Defendants failed to perform or otherwise facilitate adequate testing; failed to
17
     reveal and/or concealed testing and research data; and selectively and misleadingly revealed
18
19   and/or analyzed testing and research data.

20      272. As a direct and proximate result of the conduct of Defendants, as described above,

21   Plaintiff suffered or will suffer serious and permanent noneconomic and economic injuries.
22
        273. Defendants' conduct, as described above, was reckless. Defendants risked the
23
     lives and health of consumers, including Plaintiff, based on the suppression of knowledge
24
     relating to the safety and efficacy problems with Plaintiff’s Subject Cochlear Nucleus model CI512.
25
26   Defendants made a conscious decision not to notify the FDA as required by law, thereby putting

27   increased profits over the public safety, including Plaintiff’s safety. Defendants' actions and
28   omissions as alleged in this Complaint demonstrate a conscious disregard for human safety,

                                                          55
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 56 of 60



 1   warranting the imposition of punitive damages.
 2
                                         THIRD CAUSE OF ACTION:
 3
                                                 NEGLIGENCE
 4
        274. Plaintiff hereby incorporates by reference, as if fully set forth herein, each and
 5
 6   every allegation set forth in the preceding paragraphs.

 7
        275. Defendants had a duty to exercise ordinary care in following the PMA, CGMP,
 8
     federal law and federal regulations in the design, formulation, testing, quality assurance, quality
 9
     control, labeling, manufacture, marketing, promotion, sale and/or distribution of Plaintiff's
10
11   Subject Cochlear Implant into the stream of commerce.

12      276. Defendants failed to exercise ordinary care in the design, formulation,
13   manufacture, sale, testing, quality assurance, quality control, labeling, marketing, promotion and
14
     distribution of Plaintiff's Subject Cochlear Implant into the stream of commerce in that Defendants
15
     knew or should have known that Plaintiff's Subject Cochlear Implant had a propensity to fail and
16
     cause bodily harm and was not safe for use by consumers due to Defendants' failure to comply with
17
18   the PMA, CGMP, federal law or federal regulations, as described above.

19      277. Defendants had a duty to exercise ordinary care in the advertising and sale of
20
     Plaintiff's Subject Cochlear Implant, including a duty to warn Plaintiff, Plaintiff’s parents or
21
     Plaintiff's physician of the dangers associated with the Cochlear Implant that were known or should
22
     have been known to Defendants at the time of sale to Plaintiff.
23
24      278. Defendants failed to exercise ordinary care in the advertising and sale of

25   Plaintiff's Subject Cochlear Implant by failing to warn Plaintiff, Plaintiff’s parents or Plaintiff's

26   physician of the dangers associated with the Cochlear Implant that were known or should have been
27
     known to Defendants at the time of sale to Plaintiff. Defendants failed to warn Plaintiff, Plaintiff’s
28
     parents or Plaintiff's physician that the Subject Cochlear Implant had a propensity to fail, cause

                                                         56
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 57 of 60



 1   bodily harm and require surgical replacement due to Defendants' failure to follow the PMA, CGMP,
 2
     federal law and federal regulations, as described above.
 3
        279. Defendants had a duty to exercise ordinary care in the labeling of the Subject Cochlear
 4
     Implant and failed to issue adequate pre-marketing or post-marketing warnings to physicians,
 5
 6   Plaintiff or the general public, regarding the propensity of the Subject Cochlear Implant to fail, cause

 7   bodily harm and require surgical replacement all due to Defendants' failure to follow the PMA,
 8   CGMP, federal law and federal regulations, as described above.
 9
        280. Despite the fact that Defendants knew or should have known that the Subject Cochlear
10
     Implant posed a serious risk of bodily harm to consumers, Defendants continued to manufacture
11
     and market the Cochlear Nucleus CI512 for use by consumers, including Plaintiff, even though
12
13   they failed to comply with the PMA, CGMP, federal law and federal regulations with respect to

14   this medical device, as described above.
15      281. Defendants knew or should have known that consumers such as Plaintiff would
16
     foreseeably suffer injury as a result of Defendants' failure to exercise ordinary care as described
17
     above.
18
19      282. Defendants' conduct breached their duty of ordinary care to Plaintiff by failing to

20   exercise ordinary care under the circumstances.

21      283. As a direct and proximate result of Defendants' acts and omissions, Plaintiff
22
     suffered serious physical injury, harm, damages and economic loss, including but not limited to
23
     undergoing surgery, pain and suffering and will continue to suffer such harm, damages and
24
     economic loss in the future.
25
26      284. Defendants conduct as described herein was reckless. Defendants risked the life

27   and health of Plaintiff through the sale of the Subject Cochlear Implant with knowledge of the safety
28   and efficacy problems and suppressed this knowledge from the FDA and the general public,

                                                        57
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 58 of 60



 1   including Plaintiff. Upon information and belief, Defendants made conscious decisions not to
 2
     notify the FDA, or warn or inform the unsuspecting consuming public, including Plaintiff.
 3
     Defendant placed profits before public safety. Defendants' actions and omissions as alleged in
 4
     this Complaint demonstrate a conscious disregard for human safety, warranting the imposition of
 5
 6   punitive damages.

 7                                     FOURTH CAUSE OF ACTION:
 8                                         NEGLIGENCE PER SE
 9
        285. Plaintiff hereby incorporates by reference, as if fully set forth herein, each and
10
     every allegation set forth in the preceding paragraphs.
11
        286. Defendants had a duty to exercise ordinary care in following the PMA, CGMP,
12
13   federal law and federal regulations in the design, formulation, testing, quality assurance, quality

14   control, labeling, manufacture, marketing, promotion, sale and/or distribution of Plaintiff's
15   Subject Cochlear Implant into the stream of commerce.
16
        287. Defendants failed to exercise ordinary care in the design, formulation, testing,
17
     quality assurance, quality control, labeling, manufacture, marketing, promotion, sale and/or
18
19   distribution of Plaintiff’s Subject Cochlear Implant into the stream of commerce in that Defendants

20   knew or should have known that Plaintiff's Subject Cochlear Implant had a propensity to fail and

21   cause bodily harm and was not safe for use by consumers, including Plaintiff, because Defendants
22
     failed to comply with the PMA, CGMP, federal law or federal regulations, as described above.
23
        288. Despite the fact that Defendants knew or should have known that the Subject Cochlear
24
     Implant posed a serious risk of bodily harm to consumers, including Plaintiff, Defendants
25
26   continued to manufacture and market the Cochlear Nucleus CI512 for use by consumers,

27   including Plaintiff, even though they failed to comply with the PMA, CGMP, federal law and
28   federal regulations with respect to this medical device, as described above.

                                                        58
       Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 59 of 60



 1      289. Plaintiff, as the recipient of the Subject Cochlear Implant, is within the class of persons
 2
     the statutes and regulations described above are designed to protect and Plaintiff’s injuries
 3
     complained of herein are the type of harm these statutes and regulations are designed to prevent.
 4
        290. Defendants knew or should have known that consumers such as Plaintiff would
 5
 6   foreseeably suffer injury as a result of Defendants' failure to exercise ordinary care as described

 7   above.
 8      291. Defendants' conduct breached their duty of ordinary care to Plaintiff by failing to
 9
     exercise ordinary care under the circumstances.
10
        292. As a direct and proximate result of Defendants' acts and omissions, Plaintiff
11
     suffered serious physical injury, harm, damages and economic loss, including but not limited to
12
13   undergoing surgery, pain and suffering and will continue to suffer such harm, damages and

14   economic loss in the future.
15      293. Defendants' conduct as described herein was reckless. Defendants risked the life
16
     and health of Plaintiff through the sale of the Subject Cochlear Implant with knowledge of the safety
17
     and efficacy problems and suppressed this knowledge from the FDA and the general public,
18
19   including Plaintiff. Upon information and belief, Defendants made conscious decisions not to

20   notify the FDA, or warn or inform the unsuspecting consuming public, including Plaintiff.

21   Defendant placed profits before public safety. Defendants' actions and omissions as alleged in
22
     this Complaint demonstrate a conscious disregard for human safety, warranting the imposition of
23
     punitive damages.
24
              WHEREFORE, Plaintiffs pray for judgment and relief against the Defendants, and each of
25
26   them, as follows:

27            1.     For general damages in an amount within the jurisdictional limits of this court;
28            2.     Past, future medical and related items of expense, according to proof;

                                                        59
     Case 1:20-cv-00753-MAD-TWD Document 1 Filed 07/07/20 Page 60 of 60



 1      3.     For loss of future earnings and earning capacity, according to proof;
 2
        4.     For prejudgment interest;
 3
        5.     For punitive damages;
 4
        6.     For costs of suit and attorney fees, if awarded by the court, incurred herein; and
 5
 6      7.     For such other and further relief as to the Court appears just and proper.

 7      Dated: July 3, 2020
 8
 9                                     THE SULTZER LAW GROUP P.C.

10
11
                                       Jason P. Sultzer_/s/__               ________
12
                                       Jason P. Sultzer, Esq.
13                                     Jeremy Francis, Esq.
                                       85 Civic Center Plaza, Suite 200
14                                     Poughkeepsie, NY 12601
15                                     Telephone: (845) 483-7100
                                       Facsimile: (888) 749-7747
16
                                       David R. Shoop, Esq. (To be admitted Pro Hac Vice)
17                                     Thomas S. Alch, Esq. (To be admitted Pro Hac Vice)
18                                     SHOOP| A PROFESSIONAL LAW CORPORATION
                                       9701 Wilshire Blvd., Suite 950
19                                     Beverly Hills, California 90212
                                       Telephone: (310) 620-9533
20                                     Facsimile: (310) 620-6330
21
                                       Counsel for MELISSA MOORE as Parent and Natural
22                                     Guardian of the Minor, B.C.

23
24
25
26
27
28


                                                  60
